 

Exhibit 10.1

 

Execution Version

 

 

 

SHARE PURCHASE AGREEMENT

 

by and among

 

EACH OF THE SELLERS NAMED ON SCHEDULE I HERETO, 

as Sellers,

 

and

 

id global solutions corporation, 

as Buyer,

 

Dated as of March 6, 2015

 

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I. INTERPRETATION AND DEFINITIONS 1 Section 1.1   Definitions 1 Section
1.2   Interpretation 5         ARTICLE II. PURCHASE AND SALE OF SHARES 6 Section
2.1   Purchase and Sale of Shares. 6 Section 2.2   Purchase Price. 6 Section 2.3
  Payment of the Purchase Price 6 Section 2.4   Adherence with Applicable
Securities Laws 6 Section 2.5   Closing Date. 7 Section 2.6   Issuance of Share
Certificates; Registration in the Stock Ledger.. 7 Section 2.7   Transactions on
the Closing Date. 7         ARTICLE III. REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO THE SELLERS 9 Section 3.1   Capacity and Authority. 9 Section 3.2  
No Conflicts. 9 Section 3.3   Title. 9 Section 3.4   Actions. 9 Section 3.5  
Securities Act of  1933. 10 Section 3.6   Disclosure. 10         ARTICLE IV.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY AND THE SUBSIDIARY 10
Section 4.1   Organization. 10 Section 4.2   Authorization. 10 Section 4.3   No
Conflicts 11 Section 4.4   Capitalization. 11 Section 4.5   Financial
Statements. 11 Section 4.6   Undisclosed Liabilities. 12 Section 4.7   Tax
Matters. 12 Section 4.8   Assets. 13 Section 4.9   Leased Property 13 Section
4.10   Material Contracts. 13 Section 4.11   Intellectual Property; Privacy. 14
Section 4.12   Actions 15 Section 4.13   Customer List 15 Section 4.14   Books
and Records. 15 Section 4.15   Compliance with Laws. 16 Section 4.16   Absence
of Certain Developments. 16 Section 4.17   Environmental Matters 16 Section 4.18
  Labor Matters. 17 Section 4.19   Insurance. 17 Section 4.20   Subsidiary. 18
Section 4.21   Anticorruption. 18 Section 4.22   OFAC Listings 19 Section 4.23  
Disclosure. 19

 

i

 

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF BUYER 19 Section 5.1   Corporate
Status 19 Section 5.2   Authorization. 19 Section 5.3   No Conflicts. 20 Section
5.4   Actions. 20         ARTICLE VI. COVENANTS 20 Section 6.1   Conduct of
Business. 20 Section 6.2   Announcements. 21 Section 6.3   Confidentiality. 22
Section 6.4   Access to Information. 22 Section 6.5   Commercially Reasonable
Efforts. 23 Section 6.6   Exclusivity. 23 Section 6.7   Notifications. 23
Section 6.8   Non-Compete. 23 Section 6.9   Clawback Liabilities. 24 Section
6.10   Guarantees. 24         ARTICLE VII. CONDITIONS TO CLOSING 24 Section 7.1
  Conditions Precedent to Obligations of Buyer 24 Section 7.2   Conditions
Precedent to Obligations of Sellers 25         ARTICLE VIII. INDEMNIFICATION 26
Section 8.1   Indemnification. 26 Section 8.2   Indemnification Procedures. 26
Section 8.3   Nature of Remedy 28 Section 8.4   Right of Set-Off. 28        
ARTICLE IX. TERMINATION 28 Section 9.1   Termination of Agreement 28 Section 9.2
  Effect of Termination 28         ARTICLE X. MISCELLANEOUS 29 Section 10.1  
Expenses. 29 Section 10.2   Governing Law. 29 Section 10.3   Arbitration. 29
Section 10.4   Entire Agreement; Amendments and Waivers. 30 Section 10.5  
Taxes. 30 Section 10.6   Table of Contents and Headings. 30 Section 10.7  
Notices 30 Section 10.8   Severability. 31 Section 10.9   Binding Effect;
Assignment. 31 Section 10.10   Exhibits and Schedules. 31 Section 10.11  
Third-Party Beneficiaries 31 Section 10.12   Construction; Independent Legal
Advice. 31 Section 10.13   Counterparts. 31

 

ii

 

 

Schedules

 

Schedule I Sellers Schedule 2.1 Shares to be Sold Schedule 2.3(a) Allocation of
Shares Schedule 2.3(b) Clawback Liabilities Schedule 2.7(a)(vi) Written
Resignations of Directors and Legal Representative(s) Schedule 4.5(a) Financial
Statements Schedule 4.6 Permitted Liabilities Schedule 4.7 Tax Matters Schedule
4.7(a) Tax Returns Schedule 4.7(b) Tax Returns which remain open Schedule 4.7(c)
Tax Withholdings Schedule 4.7(h) Payment of Taxes Schedule 4.9 Company Leases
Schedule 4.10(a) Material Contracts Schedule 4.11(a) Intellectual Property
Schedule 4.12 Actions Schedule 4.13 Customers Schedule 4.16 Absence of Certain
Developments Schedule 4.18(a) Labor Matters Schedule 4.18(e) Compliance with
Labor Matters Schedule 4.19 Insurance

 

Exhibits

 

Exhibit A Form of Closing Certificate of Buyer Exhibit B Form of Closing
Certificate of Sellers’ Representatives Exhibit C Bylaws Exhibit D Cancelled
Liabilities

 

iii

 

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT, dated as of March 6, 2015 (this “Agreement”), is
made by and among each of the parties identified as a “Seller” on Schedule I
attached hereto (such parties identified on Schedule I attached hereto being
hereinafter referred to individually as a “Seller” and collectively as the
“Sellers”) and ID Global Solutions Corporation, a Delaware corporation (together
with one or more of its designees, “Buyer”).

 

WITNESSETH:

 

WHEREAS, Sellers own one hundred percent (100%) of the issued and outstanding
shares (the “Shares”) of MULTIPAY S.A., a company duly organized and validly
existing under the laws of the Republic of Colombia (the “Company”);

 

WHEREAS, Sellers desire to sell, and Buyer desires to purchase one hundred
percent (100%) of the issued and outstanding Shares of the Company;

 

WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to issue 7.600.000 shares on ID Global Solutions Corporation (the “IDGSC
Shares”) to the Sellers, in consideration for the Shares, which such issuance of
the IDGSC Shares will be exempt from the registration requirements of the
Securities Act of 1933, as amended, pursuant to an exemption provided by Section
4(2) thereunder; and

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, the parties
hereby agree as follows:

 

ARTICLE I.

INTERPRETATION AND DEFINITIONS

 

Section 1.1           Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Action” means any action, cause of action, claim, demand, complaint,
investigation, petition, suit, litigation, examination, audit, class action,
tutela, arbitration or other proceeding, whether civil, administrative or
criminal, at law, in each case, by or before any Governmental Entity or
arbitrator or arbitration panel.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or through one or more intermediaries, Controls or is
Controlled by or is under common Control with such first Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Arbitral Tribunal” has the meaning set forth in Section 10.3(a).

 

“Arbitration Request” has the meaning set forth in Section 10.3(b).

 

“Assets” has the meaning set forth in Section 4.8(a).

 

1

 

 

“Bylaws” means the Bylaws of the Company and of the Subsidiary in the form
attached as Exhibit C

 

“Books and Records” means all books of account, ledgers, general, financial,
legal, regulatory, Tax, accounting, personnel and employment records, files,
customers’ and suppliers’ lists, sales and promotional literature,
correspondence, manuals, data, papers and other information, whether in hard
copy or computer or other format, pertaining to the Company and its Subsidiary
or the Business.

 

“Business” means the engagement in payment gateway and mobile wallet
applications and services.

 

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in Bogotá, Colombia, are required or authorized by Law
to close.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Cancelled Liabilities” means the liabilities identified in Exhibit D which
shall be paid by the Company before the Closing Date.

 

“Cap” has the meaning set forth in Section 8.2(c)(ii).

 

“Clawback Liabilities” has the meaning set forth in Section 2.3(b).

 

“Clawback End Date” has the meaning set forth in Section 6.5.

 

“Claimant” has the meaning set forth in Section 10.3(b).

 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Date” has the meaning set forth in Section 2.5.

 

“Closing Payment” has the meaning set forth in Section 2.3(a).

 

“Company” has the meaning set forth in the Recitals.

 

“Company Intellectual Property” has the meaning set forth in Section 4.11(a).

 

“Company Leases” has the meaning set forth in Section 4.9.

 

“Company Software” means all Software that is used in the Business and is
licensed to the Company pursuant to a written license agreement.

 

“Contaminants” has the meaning set forth in Section 4.11(c).

 

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, sublicense, lease, sublease, settlement, consent,
note, bond, mortgage or other obligation or arrangement (whether written or
oral).

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise.

 

2

 

 

“Encumbrance” means any mortgage, pledge, deed of trust, hypothecation, security
interest, option, claim, lien, charge, easement or other encumbrance of any
kind.

 

“End Date” has the meaning set forth in Section 2.5 hereof.

 

“Environmental Law” means any Law relating to pollution or protection of the
environment, natural resources or human health and safety.

 

“Financial Statements” means (a) the audited financial statements, as defined
under applicable Law, of the Company as of December 31 of the years 2012 and
2013 (including the related notes and schedules thereto and all auditors’
reports thereon) and (b) the unaudited financial statements for the year 2014.

 

“GAAP” means the body of generally accepted accounting principles pursuant to
which the Company is required under applicable Law to report its financial
results.

 

“Governmental Entity” means any national, departmental, provincial, municipal,
local or other government, taxing authority, regulatory or administrative
authority, agency or commission or any court, tribunal, or judicial or arbitral
body of competent jurisdiction over the Parties hereto or the Company or the
Subsidiary.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Substances” means all materials, wastes or substances defined by, or
regulated under, any Environmental Law as a hazardous waste, hazardous material,
hazardous substance, extremely hazardous waste, restricted hazardous waste,
contaminant, pollutant, toxic waste, or toxic substance, including petroleum and
petroleum products, asbestos, lead, toxic mold, radioactive materials and
polychlorinated biphenyls.

 

“ICC Court” has the meaning set forth in Section 10.3(a).

 

“ICC Rules” has the meaning set forth in Section 10.3(a).

 

“IDGSC Shares” has the meaning set forth in the Recitals.

 

“Initial IDGSC Shares” means IDGSC Shares minus the Retained IDGSC Shares.

 

“Indemnified Party” has the meaning set forth in Section 8.2(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.2(a).

 

“Intellectual Property” means all (i) domestic and foreign trademarks, service
marks, logos, corporate names, trade names or trade dress, (ii) registrations
and pending applications for any of the foregoing, (iii) patents, copyrights,
domain names, and pending applications therefor and (iv) data, software, trade
secrets, designs, technology, know-how, methods and other proprietary rights,
whether or not registered.

 

“Law” means any law, decree, treaty, statute, code, ordinance, rule, regulation,
resolution or other requirement enacted, promulgated, issued or entered by any
competent Governmental Entity.

 

3

 

 

“Leased Real Property” has the meaning set forth in Section 4.9.

 

“Liability” means any debt, liability or obligation, whether asserted or
unasserted, determined or determinable, absolute or contingent, accrued or
unaccrued and whether due or to become due.

 

“Losses” has the meaning set forth in Section 8.1(a).

 

“Material Adverse Effect” means any change, effect, event or circumstance, that
is or could reasonably be expected to (a) materially adverse to the Business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Company; provided that, none of the following shall be taken into account
in determining whether there has been or will be, a Material Adverse Effect: any
adverse change, effect, event or circumstance attributable to (i) the
announcement or pendency of the transactions contemplated by this Agreement;
(ii) conditions affecting the industry or markets in which the Company
participates or the Colombian economy or capital markets generally; (iii) any
change in GAAP or other accounting requirements or principles or any change in
applicable Laws or the interpretation thereof; (iv) any hostilities, acts of
war, sabotage, terrorism or military actions, or any escalation or worsening of
any such hostilities, acts of war, sabotage, terrorism or military actions, and
(v) changes in Law (or interpretation thereof.

 

“Material Contracts” has the meaning set forth in Section 4.10(a).

 

“OFAC” has the meaning set forth in Section 4.22.

 

“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past practice.

 

“Organizational Documents” means, with respect to any Person, its articles of
incorporation or organization, by-laws or other organizational documents.

 

“Permitted Liabilities” means the Company liabilities set forth in Schedule 4.6.

 

“Person” means any individual, partnership, association, trust, limited
liability company, corporation or other organization or entity, or any
Governmental Entity.

 

“Privacy Laws and Policies” has the meaning set forth in Section 4.11(d).

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Respondent” has the meaning set forth in Section 10.3(b).

 

“Retained Amount” shall mean the total amount of ONE THOUSAND EIGHTEEN MILLION
ONE HUNDRED AND SIXTY THOUSAND THREE HUNDRED AND THIRTY FOUR PESOS
(COP$1.018.160.334) represented in Retained IDGSC Shares.

 

“Retained Amount Payment” has the meaning set forth in Section 2.3(b).

 

“Retained IDGSC Shares” means the number of IDGSC Shares that Buyer shall retain
until the Sellers pay the Clawback Liabilities, for a total amount of SIX
HUNDRED THOUSAND (600.000).

 

“Securities Act” shall mean Securities Act of 1933, as amended from time to
time.

 

“Sellers” has the meaning set forth in the Preamble.

 

4

 

 

“Sellers Disclosure Schedule” means the disclosure schedule delivered to Buyer,
dated the same date as this Agreement and attached hereto.

 

“Sellers’ Knowledge” means the actual knowledge, after due inquiry, of each
Seller.

 

“SDN List” has the meaning set forth in Section 4.22.

 

“Shares” has the meaning set forth in the Recitals.

 

“Software” means any and all (i) computer programs, including any and all
software, whether in source code, object code or other form, (ii) descriptions,
flow-charts and other work product used to design, plan, organize or develop any
of the foregoing, (iii) databases and compilations, including any and all data
and collections of data, whether machine readable or otherwise and (iv)
documentation and other materials related to any of the foregoing, including
user manuals and training materials.

 

“Subsidiary” means, with respect to any Person, any Person of which (a) a
majority of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by the Person, or (b) such Person or any
other Subsidiary of such Person is a general partner.

 

“Systems” has the meaning set forth in Section 4.11(c).

 

“Tax” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges including all national, state, local, foreign and other
income, profits, gross receipts, capital gains, capital stock, transfer, sales,
use, value-added, occupation, property, excise, severance, windfall profits,
stamp, license, payroll, social security, withholding and other taxes,
assessments, charges, duties, levies, estimated taxes, deficiency assessments,
additions to tax, penalties and interest in connection therewith or other
governmental charges of any kind whatsoever imposed by any Governmental Entity
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return).

 

“Tax Return” means any and all returns, statements, notices, reports, claims for
return and forms (including elections, declarations, amendments, schedules,
information returns) required to be filed with a Governmental Authority with
respect to Taxes, including any schedule or attachment thereto.

 

“Third Party Claim” has the meaning set forth in Section 8.2(a).

 

Section 1.2           Interpretation. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) all references herein to
Articles, Sections, and Exhibits shall be deemed references to Articles and
Sections of, and Exhibits to, this Agreement unless the context shall otherwise
require, (b) whenever the words “include”, “includes” and “including” are not
followed by the phrase “without limitation”, such phrase shall be deemed to
follow those words unless otherwise specified, (c) the definitions given for
terms in Section 1.1 and elsewhere in this Agreement shall apply equally to both
the singular and plural forms of the terms defined, (d) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (e) the word “or” shall not be exclusive, (f) references to “COP
$” shall mean Colombian Pesos, (g) references to a “day” or “days” shall mean a
calendar day or days unless Business Days are expressly specified, (h) the words
“herein”, “hereof”, “hereunder” or “hereby” and similar terms are deemed to
refer to this Agreement as a whole and not to any specific Section of this
Agreement, (i) the headings are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, (j) if a word or
phrase is defined, the other grammatical forms of such word or phrase shall have
a corresponding meaning, (k) references to any statute, listing rule, rule,
standard, regulation or other law include a reference to (i) the corresponding
rules and regulations, and (ii) each of them as amended, modified, supplemented,
consolidated, replaced or rewritten from time to time, and (l) references from
and through any date shall mean, unless otherwise specified, from and including
or through and including, respectively.

 

5

 

 

ARTICLE II.

PURCHASE AND SALE OF SHARES

 

Section 2.1           Purchase and Sale of Shares. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, each Seller shall
sell, transfer, and deliver to Buyer, free and clear of all Encumbrances, and
Buyer shall purchase, acquire and accept from such Seller, the number of Shares
set forth opposite to such Seller’s name on Schedule 2.1 under the column titled
“Shares Sold to Buyer”.

 

Section 2.2           Purchase Price. The aggregate purchase price for the
Shares to be purchased hereunder by Buyer shall be an amount equal to USD$ ONE
MILLION SEVEN HUNDRED FORTY EIGHT THOUSAND US DOLLARS (USD$ 1.748.000,00) (the
“Purchase Price”).

 

Section 2.3           Payment of the Purchase Price. Buyer shall pay the
Purchase Price as follows:

 

(a)          Within ten days (10) after the Closing Date, Buyer shall pay the
Sellers the Purchase Price minus the Retained Amount (the “Closing Payment”).
The Closing Payment shall be paid by delivering the Initial IDGSC Shares to the
Sellers, which shall be allocated to each Seller on a pro rata basis and as set
forth on Schedule 2.3(a).

 

(b)          The Retained Amount shall be paid by Buyer to each Seller within 5
Business days after the liabilities specified in Schedule 2.3(b) (the “Clawback
Liabilities”) have been paid by Sellers in accordance with the terms set forth
herein (the “Retained Amount Payment”). The Retained Amount Payment shall be
paid by delivering the Retained IDGSC Shares to the Sellers, which shall be
allocated to each Shareholder on a pro rata basis and as set forth on Schedule
2.3(a).

 

Section 2.4           Adherence with Applicable Securities Laws. Each of the
Sellers agrees that he, she or it is acquiring the IDGSC Shares for investment
purposes and will not offer, sell or otherwise transfer, pledge or hypothecate
any of the IDGSC Shares issued to him (other than pursuant to an effective
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act”) directly or indirectly unless:

 

(a)          the sale is to the Buyer;

 

(b)          the sale is made pursuant to the exemption from registration under
the Securities Act, provided by Rule 144 thereunder; or

 

(c)          the IDGSC Shares are sold in a transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities, and the vendor has
furnished to Buyer an opinion of counsel to that effect or such other written
opinion as may be reasonably required by Buyer. The Sellers acknowledge that the
certificates representing the IDGSC Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED

 

6

 

 

UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT

BE SOLD, OFFERED FOR SALE, PLEDGED,

HYPOTHECATED OR OTHERWISE TRANSFERRED IN

THE ABSENCE OF A REGISTRATION STATEMENT WITH

RESPECT TO THE SECURITIES UNDER SUCH ACT AND

THE OPINION OF COUNSEL REASONABLY

SATISFACTORY TO THE COMPANY THAT SUCH

REGISTRATION IS NOT REQUIRED OR UNLESS SOLD

PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.

 

Section 2.5           Closing Date. Subject to the terms and conditions set
forth in this Agreement, the Closing of the sale and purchase of the Purchased
Shares shall take place at 3:00 p.m. (Colombian time) at the offices of
Gómez-Pinzón Zuleta Abogados, Calle 67 # 7-35, Bogotá D.C., Colombia (or at such
other place as the Sellers and Buyer may designate in writing), on the third
(3rd) Business Day after the last of the conditions set forth in Article VII
have been satisfied or, to the extent permitted, waived by the party entitled to
the benefit therewith, or such other date as may be agreed by the Sellers and
Buyer in writing (the “Closing Date”) and in no event later than April 6, 2015
(the “End Date”).

 

All actions to take place at the Closing and all documents to be executed and
delivered by all Parties at the Closing shall be deemed to have been executed
and delivered simultaneously and no such actions shall be deemed to have taken
place nor any such documents deemed executed or delivered until all have been
taken, executed and delivered.

 

Section 2.6           Issuance of Share Certificates; Registration in the Stock
Ledger. Sellers shall cause the Company to, on the Closing Date, (a) issue,
execute and deliver to Buyer one or more share certificates representing the
number of Shares purchased by Buyer from Sellers hereunder; (b) cancel the share
certificates representing the Shares sold by Sellers hereunder; (c) issue to
Sellers, in exchange for the cancellation of Sellers’ existing share
certificates, one or more new share certificates representing the number of
Shares to be owned by Sellers after giving effect to the sale of the Shares by
Sellers to Buyer hereunder; and (d) register in the Company’s stock ledger
(libro de registro de acciones) the sale and transfer of the Shares and the
issuance of new share certificates in the name of Buyer or one or more of its
designees, as set forth hereunder.

 

Section 2.7           Transactions on the Closing Date.

 

(a)          Actions of the Sellers. On the Closing Date:

 

(i)          Sellers shall deliver a Certificate of existence and representation
(certificado de existencia y representación) of the Company issued by the Bogotá
Chamber of Commerce not later than five (5) days prior to Closing;

 

(ii)         Sellers shall deliver a copy of the entry in the stock ledger
(libro de registro de acciones) of the Company, certified by the Company,
reflecting the transfer of the Shares from Sellers to Buyer free and clear of
any Encumbrance and the issuance of new share certificates in the name of Buyer
or one or more of its designees;

 

(iii)        Sellers shall deliver one or more original share certificates, duly
issued and executed by a duly authorized representative of the Company,
representing the number of Shares purchased by Buyer, together with any other
documents that are necessary to grant to Buyer good and marketable title to the
Shares, free and clear of all Encumbrances;

 

7

 

 

(iv)        Sellers shall deliver a copy of the documents evidencing all
corporate authorizations or other consents and approvals required in order to
evidence compliance or waiver of the rights of first refusal (derecho de
preferencia) set forth in the Bylaws of the Company and any other agreement
among the shareholders of the Company with respect to the sale of Shares
contemplated hereby;

 

(v)         Certificate signed by the Sellers, dated as of the Closing Date,
certifying that the representations and warranties set forth in Article III and
Article IV in regards to the Sellers and the Company are true and accurate in
all material respects as to the Closing Date;

 

(vi)        Sellers shall deliver a copy of the written resignations of the
directors and the legal representative(s) of the Company identified on Schedule
2.7(a)(vi);

 

(vii)       Sellers shall deliver evidence of payment of the Cancelled
Liabilities;

 

(viii)      Sellers shall deliver evidence of cancelation of any pledge over the
Shares;

 

(ix)         Sellers shall deliver evidence of the registry of: (i) Public Deed
No 2412 dated December 27, 2013, and; (i) registry of Public Deed No 2413 dated
December 27, 2013 before the Bogota Chamber of Commerce;

 

(x)          Sellers shall deliver evidence of the amendment and ratification of
minute number 25 of the Company’s Extraordinary Shareholders Meeting dated
December 23 2013 and pursuant to which fifteen thousand (15.000) Company shares
where subscribed by Luis Alvaro Cuestas Rincon and Alvaro Mauricio Cuestas
Rojas;

 

(xi)         Sellers shall deliver all books and records of the Company and the
Subsidiary; and

 

(xii)        Delivery of all and any other documents reasonably required to be
delivered at Closing pursuant to the terms of this Agreement.

 

(b)          Buyer’s Deliveries. On the Closing Date:

 

(i)          Buyer shall deliver to each Seller the Initial IDGSC Shares;

 

(ii)         Certificate signed by the Buyer, dated as of the Closing Date,
certifying that the representations and warranties set forth in Article V in
regards to the Buyer are true and accurate in all material respects as to the
Closing Date;

 

(iii)        Certificate of good standing of Buyer, dated not later than five
(5) days prior to Closing;

 

8

 

 

(iv)        Copy of the certificate of the Financial Industry Regulatory
Authority (FINRA); and

 

(v)         Delivery of all and any other documents reasonably required to be
delivered at Closing pursuant to the terms of this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS

 

Except as set forth in the Sellers’ Disclosure Schedule, Sellers hereby
represent and warrant to the Buyer, with respect to itself as of the date hereof
and as of the Closing Date (except for such representations and warranties as
are expressly made exclusively as of the date hereof or as of another date) as
follows:

 

Section 3.1           Capacity and Authority. To the extent that such Seller is
a legal entity, such Seller is duly formed and validly existing under the Laws
of its jurisdiction of formation and has all requisite power and authority to
carry on its business as now conducted and proposed to be conducted. Such Seller
has all requisite power and authority or legal capacity (as applicable) to
execute, deliver and perform its obligations under this Agreement, and to
consummate the transactions contemplated hereby. To the extent that such Seller
is an individual, such Seller is of legal age and has the legal capacity to
execute this Agreement. The execution, delivery and performance by each Seller
of this Agreement and the consummation by each Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate or other action on the part of each Seller and no other corporate or
other proceedings or actions on the part of each Seller are necessary to
authorize the execution, delivery and performance by each Seller of this
Agreement to which it is a party or to consummate the transactions contemplated
hereby.

 

Section 3.2           No Conflicts. The execution, delivery and performance by
such Seller of this Agreement and the consummation of the transactions
contemplated hereby do not conflict with, result in any violation or default
(with or without notice or lapse of time or both) under, give rise to a right of
termination or acceleration under, require a consent or waiver under, require
the payment of a penalty or increased liabilities or fees or the loss of a
benefit under, or result in the imposition of any Encumbrance under (a) the
Organizational Documents of such Seller (in the case of a Seller that is not a
natural person), (b) any Contract or material permit of such Seller or (c) any
order applicable to such Seller or by which any of the properties or assets of
such Seller are bound.

 

Section 3.3           Title. Such Seller is the record and beneficial owner of
all of the Shares to be sold to Buyer by such Seller hereunder. Such Seller (a)
has full power, right and authority, and has obtained all approvals required by
Law or otherwise, to sell, transfer, and deliver the Shares to Buyer, free and
clear of all Encumbrances, and (b) has good, valid and marketable title to the
Shares, free and clear of all Encumbrances as of the Closing Date. At Closing,
such Seller shall transfer to Buyer good, valid and marketable title to the
Shares to be sold to Buyer by such Seller hereunder, free and clear of all
Encumbrances.

 

Section 3.4           Actions. There is no Action pending or threatened in
writing or, to such Seller’s Knowledge, orally threatened against such Seller
that challenges the validity or enforceability of this Agreement, seeks to
enjoin or prohibit consummation of the transactions contemplated hereby or
thereby, or otherwise arises out of or relates to any of the transactions
contemplated hereby or thereby. Such Seller is not subject to any order or any
consent decree, stipulation or other agreement with any Governmental Entity
relating to the enjoinment or prohibition of consummation of the transactions
contemplated by this Agreement.

 

9

 

 

Section 3.5           Securities Act of 1933. Such Seller is an accredited
investor as such term is defined under the Securities Act of 1933, as amended,
and her, she or it understands the meaning of the term “accredited investor”.
Such Seller understands that the offer and sale of the IDGSC Shares is being
made only by means of this Agreement and understands that the Buyer has not
authorized the use of, and such Seller confirms that he, she or it is not
relying upon, any other information, written or oral, other than material
contained in this Agreement. Such Seller further represents that he, she or it
has such knowledge and experience in financial and business matters as to enable
such Seller to understand the nature and extent of the risks involved in
purchasing the IDGSC Shares. Such Seller is fully aware that such investments
can and sometimes do result in the loss of the entire investment. Such Seller
has engaged his or her own counsel and accountants to the extent that the Seller
deems it necessary.

 

Section 3.6           Disclosure. To the Seller’s Knowledge, this Agreement and
the documents furnished by or on behalf of the Company or Sellers to Buyer
during due diligence or pursuant to this Agreement, taken as a whole, do not as
of their respective dates contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained herein
and therein not misleading.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY AND THE
SUBSIDIARY

 

Except as set forth in the Sellers’ Disclosure Schedule, the Sellers, jointly
and severally, hereby represent and warrant to the Buyer as of the date hereof
and as of the Closing Date (except for such representations and warranties as
are expressly made exclusively as of the date hereof or as of another date) with
respect to the Company and its Subsidiary, as follows:

 

Section 4.1           Organization. The Company and the Subsidiary are duly
organized and validly existing under the Laws of the jurisdiction of their
organization, duly authorized to conduct their business in Colombia under
applicable Law, and have all requisite power and authority to own, lease and
operate their properties and to carry on their business as now conducted.
Sellers have made available to Buyer prior to the date hereof true and complete
copies of the Organizational Documents of the Company and the Subsidiary, as
amended through and in effect on the date hereof and as of the Closing Date (as
applicable). The Organizational Documents of the Company and of the Subsidiary
are in full force and effect and the Company and the Subsidiary are not in
violation thereof. The Sellers have made available to Buyer all shareholders’
meeting minutes books, board of directors’ (and committees thereof) minutes
books, stock registries and all other corporate books and records of the Company
and the Subsidiary, which are true and complete in all material respects.

 

Section 4.2           Authorization. The Company and the Subsidiary have all
requisite power and authority to take all actions required under the Bylaws to
authorize the sale by Sellers of the Shares to be sold to Buyer hereunder or
otherwise required in connection herewith (including, without limitation,
compliance with the rights of first refusal (derecho de preferencia) and other
transfer provisions contained therein) have been duly and validly taken prior to
the Closing Date.

 

10

 

 

Section 4.3           No Conflicts. Neither (a) the execution, delivery and
performance by the Sellers and the consummation of the transactions contemplated
hereby, nor (b) the consummation of the transactions contemplated by this
Agreement (including, without limitation, the sale of the Shares to Buyer
hereunder) conflict with, result in any violation of or default (with or without
notice or lapse of time or both) under, give rise to a right of termination or
acceleration under, require a consent or waiver under, require the payment of a
penalty or increased liabilities or fees or the loss of a benefit under, or
result in the imposition of any Encumbrance under, any provision of (i) any
applicable Law to which the Company or the Subsidiary are subject, (ii) the
Organizational Documents of the Company and the Subsidiary, (iii) any Material
Contract or material permit to which the Company or the Subsidiary is a party,
or (iv) any order applicable to the Company or the Subsidiary or by which any of
the properties or assets of the Company or of the Subsidiary are bound.

 

Section 4.4           Capitalization.

 

(a)          All issued and outstanding shares of capital stock of the Company
and all of the issued and outstanding shares of capital stock of the Subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable,
and have not been issued in violation of any preemptive rights, rights of first
refusal or similar rights. The Company and the Subsidiary have no other capital
stock or equity securities authorized, issued or outstanding, and, except as
provided for in this Agreement, there are no agreements, options, subscriptions,
convertible securities, warrants or other rights or arrangements existing or
outstanding that provide for the delivery, sale or issuance of any shares of
capital stock of, or other equity or voting interests in, or securities
convertible into, or exchangeable or exercisable for, shares of capital stock
of, or other equity or voting interests in, the Company or the Subsidiary or
obligating the Company or the Subsidiary to issue, grant, extend or enter into
any such right or arrangement. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own directly 100% of the issued and
outstanding shares of the Company and indirectly 100% of the issued and
outstanding shares of the Subsidiary.

 

(b)          The Company is not engaged in, directly or indirectly, any activity
other than the Business. Except for any investments made by the Company in the
Ordinary Course of Business, the Company does not, directly or indirectly, (A)
own, of record or beneficially, any debt or equity securities or other debt or
equity interests in any Person, (B) Control any Person other than the Subsidary,
or (C) have any other subsidiaries different from the Subsidiary.

 

(c)          Other than the Permitted Liabilities and the Clawback Liabilities
at Closing the Company will not have any indebtedness other than the Permitted
Liabilities and the Clawback Liabilities.

 

(d)          There are no Contracts between or among the Company and any equity
holder of the Company, or between or among any equity holders of the Company,
that pertain to the voting of any equity securities of the Company, the rights
of any holder of equity securities, the manner in which the Company is to or
operate or conduct the Business or otherwise.

 

Section 4.5           Financial Statements.

 

(a)          Sellers have made available to Buyer prior to the date hereof true
and complete copies of the Financial Statements, which are attached to Schedule
4.5(a).

 

(b)          Each of the Financial Statements (i) has been prepared in
conformity with GAAP consistently applied for and throughout the respective
periods indicated therein, (ii) fairly present, in all material respects, the
financial position, results of operations and cash flows of the Company as of
the respective dates thereof for the respective periods indicated therein and
(iii) are consistent, in all material respects, with the Books and Records of
the Company.

 

11

 

 

Section 4.6           Undisclosed Liabilities. At Closing, the Company does not
have any other liabilities or obligations (whether absolute, fixed, contingent
or otherwise) other than the Permitted Liabilities and the Clawback Liabilities.

 

Section 4.7           Tax Matters.

 

(a)          Except as set forth in Schedule 4.7(a), all Tax Returns of the
Company and all Tax Returns of the Subsidiary that are required to be filed have
been duly and timely filed (taking into account any extensions) in the manner
prescribed by applicable Law, and all information provided in such Tax Returns
are true, complete and accurate in all material respects; true and complete
copies of all Tax Returns filed by the Company for taxable years since 2009 have
been made available to Buyer and Tax Returns filed by the Subsidiary for taxable
years 2013 and 2014 have been made available to Buyer;

 

(b)          there is no Tax examination, audit, investigation or other
proceeding pending against the Company and the Subsidiary or, to the Sellers’
Knowledge, threatened against the Company or the Subsidiary, for the assessment
or the proposed assessment or for the collection of any Taxes, and the Company
or the Subsidiary have not received any notice in respect thereof;

 

(c)          the Company has withheld from all employees customers and any other
third parties and timely paid to the appropriate authority or properly set aside
in accounts for such purpose proper and accurate amounts for all periods through
the date hereof in compliance with all Tax and social security withholding
provisions of all applicable Laws in all material respects and have complied
with all material reporting requirements (including maintenance of required
records with respect thereto); there are no agreements; no material claim has
ever been made by any Governmental Entity in any jurisdiction where the Company
files Tax Returns or is required to file Tax Returns or that it is or may be
subject to taxation by that jurisdiction;

 

(d)          the Company and the Subsidiary have not participated in any
transaction with the principal purpose of which is Tax avoidance or which is
treated under applicable Tax Law as abusive of such Tax Law and, to the Sellers’
Knowledge, the Company and the Subsidiary have not breached article 869 of the
Colombian Tax Code (Estatuto Tributario), related to any tax abuse;

 

(e)          the Company and the Subsidiary have not agreed and are not
otherwise required to make any change in accounting methods, unless required
under the applicable Law or by a Governmental Entity.

 

(f)          the Company and the Subsidiary do not, or during the preceding five
years have not had, a permanent establishment or other place of business in any
jurisdiction outside Colombia which would render it liable for income Taxes in
such jurisdiction;

 

(g)          with respect to the Company and the Subsidiary, there are no (i)
Tax exemptions currently in force or (ii) changes in accounting methods that
occurred on or after December 31, 2014 and that are expected to result in
material adjustments after such date to the calculation of the Tax Liability of
the Company or the Subsidiary under applicable Law.

 

12

 

 

(h)                     except as set forth in Schedule 4.7(h), all Taxes
required to be paid or that will be required to be paid by the Company or the
Subsidiary have been paid;

 

Section 4.8           Assets.

 

(a)          The Company owns and has good and valid title to or otherwise
possesses or has the right to use pursuant to a valid and enforceable lease,
license or similar contractual arrangement all of the tangible and intangible
assets, properties and rights necessary and sufficient for the Company to
conduct its Business without interruption as currently conducted (collectively,
the “Assets”). All Assets are in a state of good and working maintenance and
repair in all material respects, ordinary wear and tear excepted.

 

(b)          None of Sellers, officers, directors, employees, consultants or
equity holders has, directly or indirectly, in whole or in part, any interest in
any of the Assets.

 

(c)          To the Sellers’ Knowledge, neither the Company nor any of the
Assets have been subject to confiscation, nationalization, expropriation or
similar order by any Governmental Entity.

 

Section 4.9           Leased Property. Schedule 4.9 contains a true and complete
list, as of the date hereof, of each lease (arrendamiento), sublease
(subarriendo), license or other similar agreement (collectively, the “Company
Leases”) under which the Company is the lessee, sublessee or licensee of any
real property (all such property, the “Leased Real Property”) and the address,
landlord, tenant rent, term and amount of money deposited, in each case, if any,
for each such Company Lease. The Company holds a valid leasehold interest in the
Leased Real Property, free and clear of all Encumbrances. The Company Leases
have not been amended, modified, supplemented, assigned or transferred and the
Company has not exercised or given notice of exercise of, nor has any lessor,
sublessor, landlord or sublandlord exercised or given notice of exercise of, any
option, right of first offer or right of first refusal contained in any of the
Company Leases. The Company is not in material breach or material default under
any of the Company Leases, and, except pursuant to the terms of each Company
Lease, no event has occurred or circumstance exists which, with the delivery of
notice, passage of time or both, would constitute such a breach or default or
permit the termination, modification or acceleration of rent under such Company
Lease. The transactions contemplated hereby do not require the consent of any
other party to any of the Company Leases and will not result in a breach of or
default under any of the Company Leases.

 

Section 4.10         Material Contracts.

 

(a)          Schedule 4.10(a) contains a list of each and every Contract which
is material to the Business condition (financial or other), properties or the
operation of the Company, entered into by the Company in force as of the date
hereof ( the “Material Contracts”), including without limitation all Contracts:

 

(i)          any license agreement pursuant to which the Company (A) has
acquired the right to use any material Company Intellectual Property or (B) has
granted to any third party any material license to use any material Company
Intellectual Property;

 

(ii)         any Contract with any bank or financial institution related to the
operation of the backchannel switch of the corresponding entity;

 

(iii)        any Contract containing a covenant that prohibits or impairs the
ability of the Company to (A) freely conduct the Business or other compete in
any geographic area or any line of business; (B) solicit customers or clients;
or (C) solicit or hire any employee;

 

13

 

 

(iv)        any Company Lease for which the annual lease payments exceed TEN
MILLION PESOS (COP$10.000.000);

 

(v)         any Contract that involved the expenditure by the Company of more
than TEN MILLION PESOS (COP$10.000.000) in the aggregate during the last twelve
(12) months;

 

(vi)        any Contract granting any exclusivity to any Person;

 

(vii)       any Contract that is otherwise material to the Company; and

 

(b)          Each Material Contract is, and after giving effect to the Closing
shall be, (i) a legal, valid and binding obligation of the Company, and (ii) in
full force and effect in all respects in accordance with its terms. The Company
and the other parties thereto have performed in all material respects all
obligations required to be performed by them under the Material Contracts, and
are not in breach of, default or violation under, any of the Material Contracts,
and, no event has occurred that with notice or lapse of time, or both, would
constitute such a breach, default or violation. The Company has not received any
written notice of (A) any default or event that with notice or lapse of time, or
both, would constitute a default by the Company under any Material Contract or
(B) the intention of any Person to terminate any Material Contract. Sellers have
made available to Buyer prior to the date hereof true and complete copies of
each Material Contract.

 

(c)          Each Material Contract has been entered into and performed by the
Company in accordance with normal market conditions and under arm’s length
terms.

 

Section 4.11         Intellectual Property; Privacy.

 

(a)           Schedule 4.11(a) contains a true and complete list, of the company
intellectual property (collectively, the “Company Intellectual Property”). The
Company exclusively owns, or has a valid and continuing license to use, all
Company Intellectual Property that is used in, or necessary for, the operation
of the Business as conducted as of the date hereof and as proposed to be
conducted, free and clear of any Encumbrance. The conduct by the Company of the
Business (including its products and services) has not and does not infringe,
misappropriate, dilute or otherwise violate any other Person’s Intellectual
Property rights or rights in personal information or constitute unfair
competition or trade practices, and does not violate the Laws of any country or
jurisdiction. There is no claim, notice or litigation pending or, threatened
against the Company alleging any of the foregoing or otherwise challenging the
use, ownership, licensing, validity or enforceability of any Company
Intellectual Property owned (or purported to be owned) by the Company.

 

(b)          The Company is the sole and exclusive owner of all right, title and
interest in and to the Company Software, free and clear of any Encumbrance. All
employees, consultants and other Persons who contributed to the conception,
creation or development of any of the Company Intellectual Property or Company
Software did so either (i) within the scope of his or her employment such that,
subject to and in accordance with applicable Laws, all Intellectual Property
rights arising therefrom became exclusively owned by the Company, or (ii)
pursuant to valid and enforceable written agreements assigning all Intellectual
Property rights therein to the Company. To the Sellers’ Knowledge, no third
Person has infringed, misappropriated, diluted or otherwise violated any Company
Intellectual Property or Company Software. The Company has taken all
commercially reasonable efforts to maintain the confidentiality of all material
trade secrets of the Company.

 

14

 

 

(c)          No source code of any Company Software has been licensed, provided
or otherwise disclosed by the Company to another Person (including Sellers or
any of their respective Affiliates), and all such source code has been
safeguarded and protected as trade secrets of the Company. To the Sellers’
Knowledge, the Company Software is substantially free of any material defects,
bugs and errors, and does not contain or make available any disabling codes or
instructions, spyware, Trojan horses, worms, viruses or other software routines
that permit or cause unauthorized access to, or disruption, impairment,
disablement, or destruction of, Software, data or other materials
(“Contaminants”). No Software governed by a license commonly referred to as an
open source, free software, copy left or community source code license, is used
in or incorporated into any products or websites of the Company or any Company
Software, in each case, in a manner that would obligate the Company to (i)
distribute or disclose any Company Software in source code form or (ii) license
or otherwise make available any Company Software on a royalty-free basis. The
information technology and data processing Software, hardware, networks,
systems, facilities and services used by the Company (collectively, the
“Systems”) are adequate in all material respects for the operation of the
Business and there has been no failure, breakdown or continued substandard
performance of any Systems that has caused a material disruption or interruption
in or to any use of the Systems or the conduct of the Business. The Company has
taken commercially reasonable steps and implemented commercially reasonable
safeguards to ensure that the Systems are substantially free from Contaminants.
The Company has implemented business continuity, back-up and disaster recovery
policies, procedures and systems that are consistent with generally accepted
industry standards in Colombia and sufficient to maintain the operation of the
Business in all material respects.

 

(d)          The Company has not received notice of any claims or been charged
with any violation of any privacy policies and all Laws relating to privacy,
data protection (including, without limitation, Law 1581 of 2012), anti-spam,
personally identifiable information, and similar consumer protection laws
(collectively, “Privacy Laws and Policies”) or any failure to adequately protect
or maintain the confidentiality of any personally identifiable information and
other confidential customer information. There is no investigation pending
against the Company, or, threatened against the Company, with respect to any
such claim or charge, and there are no facts or circumstances which could form
the basis for any such claim or charge. There have been no data breaches
involving any personally identifiable information collected by the Company and
there are no facts or circumstances which could form the basis for any such
breaches.

 

Section 4.12         Actions. Except as set forth in Schedule 4.12, there is no
Action pending or threatened in writing or, to the Sellers’ Knowledge, orally
threatened against the Company, the Subsidiary or any Seller that (i) if
adversely determined, could reasonably be expected to result in Losses to the
Company or the Subsidiary or, (ii) challenges the validity or enforceability of
this Agreement, seeks to enjoin or prohibit consummation of, or otherwise
involves any of, the transactions contemplated hereby or thereby. The Company
and the Subsidiary are not subject to any Order of a Governmental Entity that
materially affects, or could reasonably be expected to materially affect, the
conduct of the Business, following the Closing, taken as a whole.

 

Section 4.13         Customer List. Schedule 4.13 lists all customers of the
Company for the year ended December 31st, 2014.

 

Section 4.14         Books and Records. The Company and the Subsidiary (a)
maintain its Books and Records according to GAAP, have been properly maintained,
and records accurately all matters required by Law to be entered therein; and
(b) the minutes books of the Company and the minute books of the Subsidiary
contain true and complete records of all meetings of the shareholders (asamblea
de accionistas) and of the board of directors, and reflect all matters discussed
in such meetings. The entries in the shareholders registry book are true and
complete.

 

15

 

 

Section 4.15         Compliance with Laws Except as set forth in Schedule
4.15.the Company and the Subsidiary have conducted and continue to conduct the
Business in accordance with all Laws and Governmental Orders and the Company and
the Subsidiary are not in violation of any such Laws or Governmental Orders,
inclusive of any data protection laws.

 

Section 4.16         Absence of Certain Developments. Since December 31, 2014
the Company and the Subsidiary have conducted their Business only in the
Ordinary Course of Business and (ii) there has not been any event, change,
occurrence or circumstance that, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, except as set forth in Schedule 4.16 or as
expressly contemplated by this Agreement, the Company and the Subsidiary have
not:

 

(a)          sold, transferred or otherwise disposed of any of the Assets or any
interest therein;

 

(b)          granted, or committed to grant any (i) salary or wage increases or
any increase in or addition to any other compensation or benefits, including
severance pay or benefits, to current or former employees, consultants or
directors of the Company or the Subsidiary (except in the case of employees of
the Company or the Subsidiary that are not officers, increases in salary, wages
or incentive compensation in the Ordinary Course of Business) or (ii) equity or
equity-based awards to any employees, consultants or directors of the Company or
the Subsidiary;

 

(c)          changed its methods of accounting;

 

(d)          entered into any transaction, agreement or arrangement outside the
Ordinary Course of Business;

 

(e)          waived or released any of its material rights with respect to the
Business or its Assets or Intellectual Property, or permitted any of such rights
to lapse;

 

(f)          canceled, terminated, amended, modified or waived any material term
of any Contract to which it is a party or by which it or any of its Assets is
bound or entered into any new material Contracts, except for Contracts entered
into in the Ordinary Course of Business or;

 

(g)          agreed or committed to do any of the foregoing.

 

Section 4.17         Environmental Matters. As of the date hereof, the Company
and the Subsidiary: (a) are in compliance, in all material respects, with
applicable Environmental Law; (b) have obtained and are not in violation of any
permits and licenses required under any Environmental Law for their current
operations except where such violations would not be expected to result in a
material Liability to the Company or the Subsidiary; (c) are not subject to any
pending or, to the Knowledge of the Sellers, threatened Action in writing
alleging violation of or Liability under any applicable Environmental Law; and
(d) have not generated, stored, used, emitted, discharged, released or disposed
of any Hazardous Substances.

 

16

 

 

Section 4.18         Labor Matters.

 

(a)          Schedule 4.18(a) sets forth a correct and complete list of each
employee of the Company, as well as the compensation (including, separately,
base pay and any incentive or commission pay), title, length of employment and
accrued vacation time of each employee. The Company and the Subsidiary do not
retain any independent contractors or sales agents.

 

(b)          Since January 1, 2015, except with respect to mandatory increases
of wages required under Colombian labor Laws and otherwise in the Ordinary
Course of Business, the Company has not increased the compensation (wages,
salary, bonuses or any other form of compensation (including equity
compensation) or deferred or contingent compensation) of any employee.

 

(c)          The Company and the Subsidiary have no labor unions of any kind
(sindicato) and, to the Sellers’ Knowledge, none of the Company or the
Subsidiary’s employees is a member of labor unions of any kind (sindicato).

 

(d)          The Company and the Subsidiary are not, and have not during the
past five (5) years been, a party to any collective bargaining agreement or
other labor union contract. To the Knowledge of Seller no labor organization or
group of employees has made a pending demand for recognition or certification,
and there are no representations or certification actions or petitions seeking a
representation proceeding presently pending or threatened to be brought or
filed, with any Governmental Entity or any other labor relations tribunal. To
the Knowledge of Seller there are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, arbitrations or grievances, or other labor
disputes pending or threatened against or involving the Company or the
Subsidiary.

 

(e)           The Company and the Subsidiary are and have been in compliance in
all material respects with all applicable Laws relating to employment of
employees, including, without limitation to all Colombian applicable Laws
relating to wages or overtime wages, hours of work, fringe benefits, severance,
social security quotas, overtime, collective bargaining, employment
discrimination, civil rights, safety and health, workers’ compensation, pay
equity, classification of employees and independent contractors, and the
collection and payment of withholding and/or social security Taxes. The Company
and the Subsidiary have met in all material respects all requirements of Law
relating to the employment of foreign citizens, and the Company and the
Subsidiary do not currently employ, nor has it ever employed, any Person who was
not permitted to work in the jurisdiction in which such Person was employed.

 

(f)          There are no material labor disputes ongoing, pending or, to the
Sellers’ Knowledge, threatened between the Company or the Subsidiary and any
individuals supplied (whether currently or in the past) by contractors pursuant
to the terms of any outsourcing contract, or any other matter.

 

(g)          The execution and delivery of this Agreement will not (i) grant, or
imply the granting of, to the Company employees or to the Subsidiary’s employees
the right to receive additional payments or bonuses, such as, but not limited
to, golden parachutes, change of control bonuses or contractual severance
packages; (ii) violate any labor rights or privileges of the Company or of the
Subsidiary’s employees under their labor contracts and applicable Law; and (iii)
constitute an early termination cause of any of the labor contracts of the
Company or the Subsidiary’s employees.

 

Section 4.19         Insurance.

 

(a)          Schedule 4.19 contains an accurate and complete description of all
policies of property and other forms of insurance held by the Company. True and
complete copies of all such insurance policies have been previously provided to
Buyer.

 

17

 

 

(b)          There is no material claim pending under any of such policies as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies. All premiums due and payable under all such policies have been
paid and the Company is otherwise in compliance in all material respects with
the terms of such policies. To the Sellers´ Knowledge, there is no threatened
termination of, or material premium increase with respect to, any of such
policies.

 

Section 4.20         Subsidiary.

 

The Subsidiary as of the date hereof:

 

(a)          is not engaged in, directly or indirectly, any activity;

 

(b)          does not have any liabilities or obligations (whether absolute,
fixed, contingent or otherwise);

 

(c)          have any employees or had any employee in the last three (3) years;

 

(d)          is not a party to any contract or agreement and has not been a
party to any contract or agreement in the last three (3) years and;

 

(e)          has no assets.

 

Section 4.21         Anticorruption.

 

(a)          The Sellers, the Company and the Subsidiary, or any of its
directors, officers, employees, representatives or any Person generally acting
by or on behalf of any of the aforementioned, is or has at any time engaged in
any activity, practice or conduct which would constitute an offence under all
applicable Laws relating to anti-bribery, anti-corruption, anti-money laundering
or illegal payments and bribes and illegal political contributions and similar
statutes, rules and regulations, including Colombian Law 1474 of 2011.

 

(b)          The Sellers, the Company, the Subsidiary or any of its directors,
officers, employees, representatives or any Person generally acting by or on
behalf of any of the aforementioned is or has been the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body or any customer regarding any offence or
alleged offence under applicable Laws relating to anti-bribery, anti-corruption,
anti-money laundering, illegal payments and bribes and illegal political
contributions and similar statutes, rules and regulations, including Colombian
Law 1474 of 2011, and no such investigation, inquiry or proceedings have been
threatened or are pending and there are no circumstances likely to give rise to
any such investigation, inquiry or proceedings.

 

(c)          Without limiting the generality of the foregoing, the Sellers, the
Company, the Subsidiary and none of its, directors, officers, employees,
representatives or any Person generally acting by or on behalf of any of the
aforementioned has corruptly or otherwise offered, paid, promised to pay, or
authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value to: (i) any government or similar
official for purposes of (A) (1) influencing any act or decision of such
official in his or her official capacity, (2) inducing such official to do or
omit to do any act in violation of the lawful duty of such official, or (3)
securing any improper advantage; or (B) inducing such official to use his or her
influence with a Governmental Authority to affect or influence any act or
decision of such Governmental Authority; or (ii) any Person, while knowing that
all or a portion of such money or thing of value will be offered, given, or
promised, directly or indirectly, to any official, to any political party or
official thereof, or to any candidate for political office, for purposes of (A)
(1) influencing any act or decision of such official, political party, party
official, or candidate in his or her or its official capacity, (2) inducing such
official, political party, party official, or candidate to do or omit to do any
act in violation of the lawful duty of such official, political party, party
official, or candidate, or (3) securing any improper advantage; or (B) inducing
such official, political party, party official, or candidate to use his or her
or its influence with a Governmental Authority to affect or influence any act or
decision of such Governmental Authority. There has been no false or fictitious
entries made in the books or records of the Company or in the books and records
of the Subsidiary relating to any offer, payment, promise to pay, or
authorization of the payment of any money, or offer, gift, promise to give, or
authorization of the giving of anything of value, including any bribe, kickback
or other illegal or improper payment, and the Company and the Subsidiary, have
not established or maintained a secret or unrecorded fund.

 

18

 

 

Section 4.22          OFAC Listings. The Sellers, the Company, the Subsidiary or
any of its directors, officers, employees or representatives is or has been, or
is a party to any contract or agreement or understanding with any Person that,
is or has been, (i) identified in the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) list of specially designated nationals and
blocked persons (the “SDN List”); (ii) owned or controlled by or acting on
behalf of a person or entity in the SDN List; (iii) otherwise the target of
economic sanctions administered by OFAC; or (iv) owned or controlled by, or
affiliated to, or acting on behalf of, a person or entity that is otherwise the
target of economic sanctions administered by OFAC.

 

Section 4.23         Disclosure. No representation or warranty of Sellers in
this Agreement and no statement in the Sellers Disclosure Schedule omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer hereby represents and warrants to the Sellers as of the date hereof
and as of the Closing Date (except for such representations and warranties as
are expressly made exclusively as of the date hereof or as of another date) with
respect to itself, as follows:

 

Section 5.1           Corporate Status. Buyer is duly organized and validly
existing as a corporation under the Laws of the jurisdiction of its
organization, and has all requisite power and authority to own, lease and
operate its properties and to carry on its businesses as now conducted. Buyer
conforms to all Security Exchange Commision rules and regulations.

 

Section 5.2           Authorization. Buyer has all requisite power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement to which it is a party and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate or other action
on the part of Buyer and no other corporate or other proceedings or actions on
the part of Buyer are necessary to authorize the execution, delivery and
performance by Buyer of this Agreement to which it is a party or to consummate
the transactions contemplated hereby.

 

19

 

 

Section 5.3           No Conflicts. The execution, delivery and performance by
Buyer of this Agreement to which it is a party and the consummation of the
transactions contemplated hereby and thereby do not conflict with, result in any
violation or default (with or without notice or lapse of time or both) under,
give rise to a right of termination or acceleration under, require a consent or
waiver under, require the payment of a penalty or increased liabilities or fees
or the loss of a benefit under, or result in the imposition of any Encumbrance
under, (a) any Contract to which Buyer is a party, (b) the Organizational
Documents of Buyer or (c) any Order applicable to Buyer or by which any of the
properties or assets of Buyer are bound, except for such as could not reasonably
be expected to have a Buyer Material Adverse Effect.

 

Section 5.4           Actions. There is no Action pending or threatened in
writing or, to the Knowledge of Buyer, orally threatened against Buyer that
challenges the validity or enforceability of this Agreement or the other
Transaction Documents, seeks to enjoin or prohibit consummation of the
transactions contemplated hereby or thereby, or otherwise arises out of or
relates to any of the transactions contemplated hereby or thereby. Buyer is not
subject to any Order or any consent decree, stipulation or other agreement with
any Governmental Entity relating to the enjoinment or prohibition of
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents.

 

ARTICLE VI.

COVENANTS

 

Section 6.1           Conduct of Business.

 

(a)          From the date hereof through the Closing, except (i) as expressly
contemplated in this Agreement (ii) as required by applicable Law, or (iii) with
the prior written consent of Buyer, Sellers shall cause the Company to (A)
conduct the Business in the Ordinary Course of Business, (B) use its
commercially reasonable efforts to preserve in all material respects the present
business operations, organization and goodwill of the Company, (C) use its
commercially reasonable efforts to preserve in all material respects the present
relationships with customers, clients or other Persons with whom the Company has
a material business relationship.

 

(b)          Without limiting the generality of Section 6.1(a), prior to the
Closing, except (i) as expressly contemplated in this Agreement, (ii) as
required by applicable Law, or (iii) with the prior written consent of Buyer,
Sellers shall not, and shall cause the Company not to, do any of the following:

 

(i)          declare, set aside, make or pay any dividend or other distribution
in respect of the equity interests or other securities of, or other ownership
interests in, the Company or repurchase, redeem or otherwise acquire, or grant
any rights or enter into any Contracts to repurchase, redeem or acquire, any of
the equity interests or other securities of, or other ownership interests in,
the Company, other than dividends in respect of the 2014 fiscal year in an
amount consistent with the past practice of the Company;

 

(ii)         issue or sell any equity interests or other securities of, or other
ownership interests in, the Company or grant options, units, warrants, calls or
other rights to purchase or otherwise acquire equity interests or other
securities of, or other ownership interests in, the Company;

 

(iii)        effect any recapitalization, reclassification, stock split or
similar change in the capitalization of the Company;

 

(iv)        amend, modify or otherwise alter the Organizational Documents of the
Company;

 

20

 

 

(v)         increase the compensation or benefits payable or to become payable
to any employee other than as occurring in the Ordinary Course of Business

 

(vi)        acquire, sell, assign, license, transfer, convey, lease or otherwise
dispose of any properties or assets of the Company having a value in excess of
COP $1.000.000;

 

(vii)       make any loan, advance or capital contribution to or investment in
any Person;

 

(viii)      enter into, modify or terminate any labor or collective bargaining
agreement or, through negotiations or otherwise, make any commitment or incur
any liability to any labor organizations;

 

(ix)         enter into or agree to enter into any merger or consolidation with
any Person, or acquire the securities or any division, business or all or
substantially all of the assets of any other Person or create or acquire any
Subsidiaries;

 

(x)          enter into any new line of business, introduce any new products or
services or change in any material respect existing products or services;

 

(xi)         modify or terminate any Material Contract, or enter into a Contract
that would be a Material Contract if it were in effect on the date hereof other
than entering into new Contracts with customers and clients in the Ordinary
Course of Business;

 

(xii)        enter into any joint venture, general or limited partnership
agreement, limited liability company agreement or other similar agreement;

 

(xiii)       fail to pay all maintenance and similar fees and take all other
appropriate actions as necessary to prevent the abandonment, loss or impairment
of all Company Intellectual Property; or

 

(c)          In the event that the Company desires to take, or Sellers desire to
cause the Company to take, any of the actions that would otherwise be prohibited
by Section 6.1(b), Sellers may notify Buyer in writing of the proposed action(s)
and request its consent, which consent shall not be unreasonably conditioned or
withheld. Buyer shall, within five (5) Business Days after its receipt of
Sellers’ written request, respond to Sellers indicating whether Buyer (i)
consents to the taking of such action(s) (including whether such consent is
subject to any terms and conditions and if so, a description of such terms and
conditions), or (ii) does not consent to the taking of such action(s) (including
the basis therefor); provided, that, if Buyer shall fail to so respond within
such ten (10) day period, Buyer shall be deemed to have granted its consent to
such action(s).

 

Section 6.2           Announcements. Neither the Buyer nor the Sellers shall
issue any press release or make any written public announcement relating to the
subject matter of this Agreement without the prior review and written approval
of (in the case of any press release or written public announcement by the
Buyer) the Sellers or (in the case of any press release or written public
announcement by the Sellers) the Buyer; provided, however, the foregoing shall
not prohibit such disclosure if required by Law, any Governmental Authority or
any regulatory body (in which case the representative of the disclosing Party
(being either the Sellers or the Buyer, as applicable) will use its reasonable
best efforts to consult with the other Party (being the other of the Sellers or
the Buyer, as applicable) before making the disclosure and to allow such other
Party to review the text of the disclosure before it is made.

 

21

 

 

Section 6.3           Confidentiality. From and after the date hereof: (i)
Sellers, on the one hand, and Buyer, on the other hand, shall, and shall cause
their respective Affiliates and representatives to, maintain in confidence this
Agreement and any written, oral or other information related to the negotiation
hereof and thereof; (ii) Sellers shall, and shall cause their respective
Affiliates and representatives to, maintain in confidence any written, oral or
other information of or relating to Buyer and any of its Affiliates (other than
information relating to the Company) obtained by virtue of this Agreement or
Sellers’ ownership of equity interests in the Company; and (iii) Buyer shall,
and shall cause its Affiliates and representatives to, maintain in confidence
any written, oral or other information of or relating to any of Sellers and
their respective Affiliates (other than information relating to the Company)
obtained by virtue of this Agreement or Buyer’s ownership of equity interests in
the Company from and after the Closing, except, in each case, to the extent that
(A) the applicable party is required to disclose such information by judicial,
arbitral or administrative process or pursuant to applicable Law or applicable
securities exchange rules, or (B) such information is now or subsequently
becomes generally available to the public through no fault of the party making
such disclosure. Notwithstanding the foregoing, the applicable party may
disclose such information to (1) its representatives and Affiliates and the
representatives of its Affiliates who need to know such information for purposes
of this Agreement and who agree to observe the terms of this Section 6.3, (2)
any Governmental Entity in connection with any regulatory approval, inspection,
audit or similar process, (3) any Person with whom the applicable party or any
of its direct or indirect parent companies propose to enter into a business
combination or other strategic transaction and that agrees to observe the terms
of this Section 6.3, or (4) in connection with any arbitration commenced under
this Agreement.

 

(a)          If any party (or other Person with respect to which party is
responsible) becomes legally compelled to disclose any information required to
be kept confidential pursuant to this Section 6.3 by judicial, arbitral or
administrative process or pursuant to applicable Law, such party shall provide
the other applicable parties hereto with prompt prior written notice of such
legal compulsion and, to the extent reasonably practicable, cooperate with such
other parties to obtain a protective order or similar remedy to cause such
information not to be disclosed, including interposing all available objections
thereto; provided, that, in the event that such protective order or other
similar remedy is not obtained, such disclosing party shall furnish only that
portion of such information that has been legally compelled and shall exercise
its commercially reasonable efforts to obtain assurance that confidential
treatment will be accorded such disclosed information.

 

Section 6.4           Access to Information. From the date hereof until the
Closing, Sellers (i) shall afford, and shall cause the Company and any
Affiliates of the Company to afford, Buyer and its representatives reasonable
access during normal business hours to the officers, directors, employees,
properties, offices and Books and Records of the Business and the Company,
including any such Books and Records that are in the possession of the Company,
and (ii) shall furnish, and shall cause the Company to furnish, Buyer with such
financial, operating and other data and information with respect to the Company,
including any such data and information that are in the possession of the
Company, in each case as Buyer may reasonably request. Notwithstanding anything
to the contrary set forth in this Agreement, none of Sellers nor the Company
shall be required to disclose to Buyer or any representative thereof any
information to the extent such disclosure would cause Sellers or the Company to
forfeit any attorney-client privilege; provided, that, Sellers and the Company,
as applicable, shall use commercially reasonable efforts to provide Buyer and
its Representatives with such information in a manner that would preserve any
such privilege.

 

22

 

 

Section 6.5           Commercially Reasonable Efforts. Subject to the terms and
conditions herein provided, except as otherwise provided in this Agreement, each
of the parties hereto agrees to use its commercially reasonable efforts to take
or cause to be taken all action, to do or cause to be done and to assist and
cooperate with the other parties hereto in doing all things necessary, proper or
advisable under applicable Laws and regulations to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated hereby, including, but not limited to (i) the satisfaction of the
conditions precedent to the obligations of any of the parties hereto; (ii) the
obtaining of applicable consents, waivers or approvals of any third parties;
(iii) the defending of any Actions or other legal proceedings, whether judicial
or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (iv) the execution and delivery of such instruments,
and the taking of such other actions as the other party hereto may reasonably
require in order to carry out the intent of this Agreement.

 

Section 6.6           Exclusivity. Each Seller agrees that, from the date hereof
until the earlier of the Closing or the termination of this Agreement in
accordance with its terms, it shall not, and it shall cause the Company and the
Representatives and Affiliates of such Seller and the Company not to, directly
or indirectly: (a) solicit, initiate, facilitate or encourage the submission of
any Acquisition Proposal; (b) participate in any discussions or negotiations
regarding, or furnish to any Person any information with respect to, or take any
other action to facilitate or encourage any inquiries or the making of any
proposal that constitutes, or could be expected to lead to, any Acquisition
Proposal; (c) grant any waiver or release under any standstill or similar
agreement with respect to any of the Company’s securities; or (d) enter into any
agreement with respect to any Acquisition Proposal. Each Seller agrees to
immediately terminate all discussions with Persons other than Buyer and its
Affiliates concerning any Acquisition Proposal. Each Seller agrees to promptly
(and in any event, within twenty-four (24) hours) notify Buyer upon receipt of
any Acquisition Proposal and to provide Buyer with copies of all materials
submitted therewith. For purposes of this Section 6.6, “Acquisition Proposal”
means any offer or proposal for, or indication of interest in, any sale, merger,
consolidation, stock exchange, business combination, reorganization,
recapitalization, liquidation, dissolution or other similar transaction that
involves the purchase of any assets or capital stock of, or other equity
interests in, the Company, other than the transactions contemplated by this
Agreement.

 

Section 6.7           Notifications. From the date hereof to the Closing Date,
each party hereto shall give prompt written notice to the other parties of any
of the following to which such party becomes aware: (a) the occurrence, or
failure to occur, of any event or the existence of any condition that has caused
or could reasonably be likely to cause any of its representations or warranties
contained in this Agreement to be inaccurate or breached in any material respect
at any time from and after the date hereof up to and including the Closing Date
(except to the extent such representations and warranties are expressly made as
of a specified date, in which case as of such specified date), (b) any material
notice or other communication that has been received by such party from any
Governmental Entity in connection with the transactions contemplated hereunder,
(c) any Action commenced or threatened in writing relating to or involving any
party hereto in respect of this Agreement or the transactions contemplated
hereby or thereby, and (d) any failure on its part to comply with or satisfy, in
any material respect, any covenant, condition or agreement to be complied with
or satisfied by it under this Agreement. No notification to Buyer made pursuant
to this Section 6.7 shall have the effect of satisfying the conditions set forth
in Section 7.1, nor shall any such notification have any effect for the purpose
of determining the right of any Buyer Indemnified Party to claim or obtain
indemnification under this Agreement.

 

Section 6.8           Non-Compete. During the period commencing on the date of
this Agreement until the fifth (5th) anniversary of the Closing Date, without
the express, prior written consent of the Buyer, the Sellers agree not to,
directly or indirectly, or through one or more Affiliates, including as partner,
member, stockholder, investor or licensor or in any other capacity own, control,
manage, operate or participate in, any business or entity that, competes with
the Business of the Company in Colombia or abroad.

 

23

 

 

Section 6.9           Clawback Liabilities. Within twelve (12) months following
the Closing Date (the “Clawback End Date”), the Sellers shall pay the Clawback
Liabilities to Buyer by wire transfer to the Colombian bank accounts specified
by the Seller. For this purpose, Sellers shall notify Buyer in writing with at
least twenty (20) days prior to the date in which the Clawback Liabilities will
be paid by the Sellers to Buyer. Delivery of the Retained IDGSC Shares to
Sellers by Buyer is subject to the payment of the Clawback Liabilities before
the Clawback End Date. In the event Sellers do not pay the Clawback Liabilities
as set forth in this Agreement within the term set forth in this Section 6.5
herein, Buyer shall be entitled to keep the property of the Retained IDGSC
Shares.

 

Section 6.10         Guarantees. Sellers shall maintain all of their guarantees
with financial entities in Colombia with respect to the Company for a period
commencing on the date of this Agreement until the third (3rd) month following
the Closing Date.

 

ARTICLE VII.

CONDITIONS TO CLOSING

 

Section 7.1           Conditions Precedent to Obligations of Buyer. The
obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Buyer in
whole or in part in Buyer’s sole discretion to the extent permitted by
applicable Law):

 

(a)           Representations and Warranties. The representations and warranties
set forth in Article III and Article IV of this Agreement shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date (except to the extent
expressly made as of a specified date, in which case as of such specified date);

 

(b)           Covenants and Agreements. Each Seller shall have performed and
complied in all material respects with all of the undertakings and obligations
required by this Agreement to be performed or complied with by such Seller prior
to or on the Closing Date;

 

(c)          Payment of Cancelled Liabilities. The Sellers shall have caused the
Company to transfer out or pay the Cancelled Liabilities;

 

(d)          Matters regarding prior Capitalizations: Sellers shall have caused
the registration before the Bogota Chamber of Commerce: (i) of Public Deed No
2412 dated December 27, 2013, and; (i) Public Deed No 2413 dated December 27,
2013 and shall have amended, clarified and ratified minute number 25 of the
Company’s Extraordinary Shareholders Meeting dated December 23 2013 and pursuant
to which fifteen thousand (15.000) Company shares where subscribed by Luis
Alvaro Cuestas Rincon and Alvaro Mauricio Cuestas Rojas;

 

(e)          Pledge: There shall not exist any pledge or Encumbrance over the
Shares;

 

(f)          Closing Certificate. Buyer shall have received a certificate, dated
the Closing Date, in substantially the form attached as Exhibit A hereto,
certifying that the conditions specified in Sections 7.1(a), (b), (c), (d) and
(e) have been satisfied;

 

(g)          No Prohibition. No Laws shall have been enacted or promulgated by
any Governmental Entity that prohibit the sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, and no order shall
exist against Buyer, any Seller, the Company or any of their respective
Affiliates that prohibits the sale of the Shares or the consummation of the
other transactions contemplated by this Agreement;

 

24

 

 

(h)          Third-Party Consents. All authorizations, consents, waivers,
orders, approvals required by the provisions of this Agreement to be obtained
from Sellers shall have been obtained, shall not be subject to the satisfaction
of any condition that has not been satisfied or waived, shall be in full force
and effect and shall be evidenced by documentation in form and substance
reasonable satisfactory to the Buyer ;

 

(i)          No Material Adverse Effect. Since the date hereof, there shall not
have occurred any Material Adverse Effect; and

 

(j)          Other Deliverables. Buyer shall have received the items listed in
Section 2.7(a).

 

Section 7.2           Conditions Precedent to Obligations of Sellers. The
obligations of each Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by such
Seller, in whole or in part, in such Seller’s sole discretion to the extent
permitted by applicable Law):

 

(a)          Representations and Warranties. The representations and warranties
of Buyer set forth in Article V of this Agreement shall be true and correct in
all material respects as of the date hereof and as of the Closing Date as though
made on and as of the Closing Date (except to the extent expressly made as of a
specified date, in which case as of such specified date);

 

(b)          Covenants and Agreements. Buyer shall have performed and complied
in all material respects with all of the undertakings and agreements required by
this Agreement to be performed or complied with by Buyer prior to or on the
Closing Date;

 

(c)          Closing Certificate. Sellers shall have received a certificate,
dated the Closing Date, in substantially the form attached as Exhibit B hereto,
signed by an executive officer of Buyer, certifying on behalf of Buyer that the
conditions specified in Section 7.2(a) and Section 7.2(b) have been satisfied;

 

(d)          No Prohibition. No Laws shall have been enacted or promulgated by
any Governmental Entity that prohibit the sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, and no order shall
exist against Buyer, any Seller, the Company or any of their respective
Affiliates that prohibits the sale of the Shares or the consummation of the
other transactions contemplated by this Agreement or the other Transaction
Documents; and

 

(e)          Other Deliverables. Sellers shall have received the items listed in
Section 2.7(b).

 

25

 

 

ARTICLE VIII.

INDEMNIFICATION

 

Section 8.1           Indemnification.

 

(a)          Indemnification by Sellers. Subject to this Article VIII, the
Sellers agree to pay and to indemnify fully, hold harmless and defend the Buyer
from and against any and all damages, losses, claims, demands, actions, suits,
proceedings, payments, judgments, and out-of-pocket costs and expenses
(“Losses”), sustained or incurred by Buyer arising out of, relating to or based
upon: (a) any inaccuracy or breach of any representation and warranty of the
Sellers and on behalf of the Company set forth herein and/or or in any
certificate delivered pursuant hereto and (b) any breach or nonfulfillment by
Sellers of any covenant or obligation of Sellers set forth herein or in any
certificate delivered pursuant hereto; provided, however, that solely for
purposes of determining any right to indemnification of the Buyer under
this Section 8.18(a), such representations and warranties shall not be deemed
qualified by any references to materiality or Material Adverse Effect. The
indemnification obligations of the Sellers under this Section 8.1(a) shall be
joint and several.

 

(b)          Indemnification by Buyer. Subject to this Article VIII, the Buyer
agrees to pay and to indemnify fully, hold harmless and defend the Sellers from
and against any and all Losses, sustained or incurred by Sellers arising out of,
relating to or based upon: (a) any inaccuracy or breach of any representation
and warranty of the Buyer for itself and on behalf of the Company set forth
herein and/or or in any certificate delivered pursuant hereto and (b) any breach
or nonfulfillment by Buyer of any covenant or obligation of Buyer set forth
herein or in any certificate delivered pursuant hereto; provided, however, that
solely for purposes of determining any right to indemnification of the Sellers
under this Section 8.1(b), such representations and warranties shall not be
deemed qualified by any references to materiality or Material Adverse Effect.

 

(c)          Limitations on Indemnification.

 

(i)          Survival. The indemnification obligations set forth in this Article
VIII shall survive the Closing and shall remain in full force and effect for a
period of twenty four (24) months following the Closing Date (and no Claims
shall be made for indemnification under Section 8.1(a) and 8.1(b), except for:
(i) such indemnification obligations of the Sellers resulting from the breach of
representations and warranties set forth in Article III all of which shall
survive the Closing and shall remain in full force and effect until the
expiration of the respective statute of limitations; and (ii) any
indemnification obligations of the Sellers resulting from the breach of Section
4.7 and Section 4.18 which shall remain in full force and effect for a period of
sixty (60) months and thirty six (36) month respectively following the Closing
Date .

 

(ii)          Limitations on Buyer’s Indemnification. The maximum amount of
liability of the Buyer pursuant to Section 8.2 shall be USD 50,000 (the “Cap”).
However, this provision shall not limit the liability of the Buyer for any
representation, warranty or covenant claim resulting from the obligations of the
Buyer to indemnify the Sellers in connection with any claims arising from fraud
or criminal activity or willful misconduct for which no limitation shall apply.

 

Section 8.2           Indemnification Procedures.

 

(a)          A Buyer Indemnified Party or Seller Indemnified Party, when they
are entitled to be indemnified and held harmless under this Agreement (the
“Indemnified Party”) shall promptly notify the party liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought under this Article VIII after it becomes aware of
such claim, including any pending or threatened claim or demand by a third party
that the Indemnified Party has determined has given or could reasonably give
rise to a right of indemnification under this Agreement (such claim or demand by
a third party being a “Third Party Claim”), describing in reasonable detail (i)
the facts and circumstances with respect to the subject matter of such claim or
demand, (ii) a description of the basis on which it contends that such facts
constitute a claim to be indemnified under this Agreement, (iii) the nature and,
to the extent known, the amount, of the Losses suffered, and (iv) copies of any
documentation supporting such claim; provided, that, the failure to provide such
notice or accompanying documentation shall not release the Indemnifying Party
from any of its obligations under this Article VIII except to the extent, and
only to the extent, that the Indemnifying Party is materially prejudiced by such
failure.

 

26

 

 

(b)          Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 8.2(a) in respect of a Third Party Claim,
the Indemnifying Party may, by notice to the Indemnified Party delivered within
ten (10) Business Days of the receipt of notice of such Third Party Claim,
assume the defense and control of such Third Party Claim, with its own counsel
and at its own expense, but shall allow the Indemnified Party a reasonable
opportunity to participate in the defense of such Third Party Claim with its own
counsel and at its own expense; provided, that, unless consented to by the
Indemnified Party, the Indemnifying Party shall not be entitled to assume
control of such defense (which shall be controlled by the Indemnified Party) if
(i) in the reasonable opinion of the Indemnified Party’s counsel, a conflict of
interest exists between the Indemnified Party and the Indemnifying Party in
connection with such Third Party Claim, (ii) the claim for indemnification
relates to or arises in connection with any criminal or regulatory proceeding,
action, indictment, allegation or investigation against the Indemnified Party,
(iii) the claim is by a customer or client of the Indemnified Party, or (iv) the
claim is an amount in excess of, or has a reasonable likelihood of resulting in
Losses that would exceed the Cap. In the event that the Indemnified Party elects
to control the defense of a Third Party Claim pursuant to clause (i) of this
Section 8.2(b), the Indemnifying Party shall pay the fees and expenses of one
counsel (plus local counsel, if any) retained by the Indemnified Party. For the
avoidance of doubt, in the event that the Indemnifying Party (with the consent
of the Indemnified Party) assumes control of the defense in an action where
clause (i), (ii), (iii) or (iv) above would apply, the costs and expenses of
such defense shall be borne by the Indemnifying Party. The Indemnified Party may
take any actions reasonably necessary and which may not be postponed to defend
such Third Party Claim prior to the time that it receives a notice from the
Indemnifying Party as contemplated by the preceding sentence. If the
Indemnifying Party chooses to defend any Third Party Claim, the parties hereto
shall reasonably cooperate in the defense of such Third Party Claim. The defense
of any Third Party Claim (whether conducted by the Indemnifying Party or the
Indemnified Party) shall be conducted in good faith with a view to minimizing
the potential liability of the Indemnified Party in connection with the Third
Party Claim and the Person conducting such defense shall be assisted by
reputable counsel if reasonably required under the circumstances and, in
general, take all reasonable measures for an adequate defense against the Third
Party Claim. The Indemnifying Party shall not, without the prior written consent
of the Indemnified Party, (A) consent to a settlement, compromise or discharge
of, or the entry of any judgment arising from, any Third Party Claim involving
any reinsurance provider or any customer or client of the Company or (B) consent
to a settlement, compromise or discharge of, or the entry of any judgment
arising from, any Third Party Claim unless such settlement, compromise,
discharge or entry of judgment does not involve any finding or admission of any
violation of Law or admission of any wrongdoing by the Indemnified Party and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (except as otherwise provided in such judgment), (ii) not
encumber any of the material assets of any Indemnified Party or agree to any
restriction or condition that would apply to or materially adversely affect any
Indemnified Party or its business or the conduct of the Business, and (iii)
obtain, as a condition of any settlement or other resolution, a complete and
unconditional release of each Indemnified Party from any and all Liability in
respect of such Third Party Claim.

 

(c)          The Indemnified Party shall not settle compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any Liability
with respect to such claim or demand without the prior express written consent
of the Indemnifying Party.

 

27

 

 

Section 8.3           Nature of Remedy. Following the Closing, the indemnities
provided in this Article VIII shall be the sole and exclusive remedy of the
Parties with respect to any and all claims for Losses sustained or incurred
arising out of, in connection with or relating to this Agreement and the
transactions contemplated by this Agreement (other than the Shareholders
Agreement), other than claims for fraud.

 

Section 8.4           Right of Set-Off. Upon the notice to Sellers or Buyer
specifying in reasonable detail the basis of such set-off, Buyer or Sellers may
set off any amount otherwise payable to the other Party. The exercise of such
right of set-off by the Parties in good faith, whether or not ultimately
determined to be justified, will not constitute a breach under this Agreement.
Nevertheless the exercise of nor the failure to exercise such right of set-off
will not constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies than may be available to it.

 

ARTICLE IX.

TERMINATION

 

Section 9.1           Termination of Agreement. This Agreement may be terminated
prior to the Closing as follows:

 

(a)          Mutual Consent. By mutual written consent of Buyer and Sellers;

 

(b)          End Date. By either Buyer or the Sellers, if Closing shall not have
occurred by the End Date;

 

(c)          Governmental Prohibitions. By either Buyer or the Sellers, if there
shall be in effect a final, non-appealable order of a Governmental Entity of
competent jurisdiction prohibiting the sale of the Shares or the consummation of
the other transactions contemplated by this Agreement;

 

(d)          Breach by Sellers. By Buyer, if there has been a breach of, or
inaccuracy in, any of the representations, warranties, covenants or agreements
of Sellers that would cause the failure of a condition set forth in Section
7.1(a) or Section 7.1(b) to be satisfied and such breach or inaccuracy is either
not capable of being cured prior to the Closing or if capable of being cured, is
not so cured within thirty (30) days after Buyer has provided written notice
thereof to Sellers;

 

(e)          Breach by Buyer. By the Sellers, if there has been a breach of, or
inaccuracy in, any of the representations, warranties, covenants or agreements
of Buyer that would cause the failure of a condition set forth in Section 7.2(a)
or Section 7.2(b) to be satisfied and such breach or inaccuracy is either not
capable of being cured prior to the Closing or if capable of being cured, is not
so cured within thirty (30) days after the Sellers’ Representatives have
provided written notice thereof to Buyer; or

 

Section 9.2           Effect of Termination. In the event that this Agreement is
validly terminated pursuant to Section 9.1, this Agreement shall become void and
of no effect without Liability of any party hereto (or any of its directors,
officers, employees, stockholders, Affiliates, agents, successors or assigns) to
any other party hereto except as provided in this Section 9.2; provided, that,
nothing in this Section 9.2 shall relieve any party of any Liability for fraud
or willful breach. The provisions of Section 6.1 (Announcements), Section 6.2
(Confidentiality), this Section 9.2 (Effect of Termination), Section 10.1
(Expenses), Section 10.2 (Governing Law), Section 10.3 (Arbitration) and Section
10.7 (Notices), together with any relevant rules of construction set forth and
terms defined in Section 1.1, shall survive any such termination and shall be
enforceable hereunder.

 

28

 

 

ARTICLE X.

MISCELLANEOUS

 

Section 10.1         Expenses. Except as otherwise expressly provided in this
Agreement, each Seller, on the one hand, and Buyer, on the other hand, shall
bear its own costs and expenses incurred in connection with the negotiation and
execution of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents, whether or not such transactions
shall be consummated.

 

Section 10.2         Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the Republic of Colombia, without
giving effect to its principles or rules of conflict of laws.

 

Section 10.3         Arbitration.

 

(f)          Any dispute, controversy or claim directly or indirectly arising
out of, in connection with, or relating to, this Agreement the transactions
contemplated by this Agreement shall be finally settled by arbitration
administered by the International Court of Arbitration of the International
Chamber of Commerce (the “ICC Court”) in accordance with the Rules of
Arbitration of the International Chamber of Commerce (the “ICC Rules”), in
effect at the time of the arbitration, except as they may be modified herein or
by mutual agreement of the parties. The arbitration shall be conducted by three
arbitrators, each of whom shall be fluent in the English language (the “Arbitral
Tribunal”). The arbitration shall be conducted in the English language;
provided, that, any party may submit testimony or documentary evidence in any
language if it furnishes, upon the request of the other party, a translation
into English of any such testimony or documentary evidence. The seat of the
arbitration shall be in Bogotá, D.C. Colombia.

 

(g)          The party initiating arbitration (the “Claimant”) shall nominate an
arbitrator in its request for arbitration (the “Arbitration Request”). The other
party or parties (the “Respondent”), which in the case of Sellers shall be the
Sellers’ Representatives, shall nominate an arbitrator within 30 days of receipt
of the Arbitration Request and shall notify the Claimant of such nomination in
writing. If either the Claimant or the Respondent fail to nominate an arbitrator
within the specified time period, then the ICC Court shall appoint an arbitrator
on behalf of the Claimant and/or Respondent. The first two arbitrators, once
appointed by the ICC Court, shall nominate a third arbitrator within 30 days. If
the first two arbitrators appointed fail to nominate a third arbitrator within
such time, the ICC Court shall appoint the third arbitrator and shall promptly
notify the parties of the appointment. The third arbitrator shall act as chair
of the Arbitral Tribunal.

 

(h)          In respect of any dispute, controversy or claim arising out of or
in connection with the refusal by any party to effect the Closing, if a Claimant
initiates arbitration with respect to such dispute, controversy or claim
pursuant to this Section 10.3, the “Emergency Arbitrator Provisions” of the ICC
Rules shall apply.

 

(i)          Any award rendered by the arbitrators shall be in writing in the
English language and shall be final and binding upon the parties, and may
include an award of costs, including reasonable legal fees and disbursements.
The parties agree that any court of competent jurisdiction in which enforcement
of the award is sought shall have power to enforce the relief awarded by the
Arbitral Tribunal, regardless of whether such relief is characterized as legal,
injunctive, specific performance or otherwise. The predominately losing party or
parties shall be responsible for the predominately prevailing party’s or
parties’ costs and expenses, including, without limitation, legal fees
(including fees and expenses of internal legal personnel allocable to the
dispute that is the subject of such arbitration) in respect of the arbitration
proceeding and any ancillary proceeding to obtain injunctive or other interim
relief or to enforce a final award or other final relief.

 

29

 

 

Section 10.4         Entire Agreement; Amendments and Waivers.

 

(a)          This Agreement, including the Schedules and any exhibits or annexes
hereto and thereto, represent the entire understanding and agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other agreements and understandings, both written and oral, with respect to the
subject matter hereof and thereof.

 

(b)          This Agreement may be amended, supplemented or changed, and any
provision hereof or thereof may be waived, only by written instrument making
specific reference to this Agreement and such provision, as applicable, signed
by the parties or, in the case of any waiver, by the party or parties against
which such waiver is to be effective.

 

Section 10.5         Taxes. Except as otherwise expressly provided in this
Agreement, each Seller, on the one hand, and Buyer, on the other hand, shall
bear its own taxes incurred in connection with the execution of this Agreement,
whether or not such transactions shall be consummated.

 

Section 10.6         Table of Contents and Headings. The table of contents and
section headings of this Agreement are for reference purposes only and are to be
given no effect in the construction or interpretation of this Agreement.

 

Section 10.7         Notices. All notices and other communications under this
Agreement shall be in writing and in the English language and shall be deemed
given when (a) delivered personally, or (b) sent by an internationally
recognized courier (such as Airborne Express or Federal Express) to the parties
(and, in each case, shall also be transmitted by facsimile to the Persons
receiving copies thereof) at the following addresses (or to such other address
as a party may have specified by notice given to the other party pursuant to
this provision):

 

If to any Seller, to the address of such Seller set forth on Schedule I hereto,
with a copy (which copy shall not constitute notice) to:

 

If to Sellers, to:

 

Álvaro Mauricio Cuestas Rojas

Avenida 15 #100-69,

Bogotá D.C., Colombia

Facsimile:          +57 1 644 3300

Telephone:       +57 1 644 3300

 

If to Buyer, to:

 

ID GLOBAL SOLUTIONS CORPORATION

160 East Lake Brantley Dr,

Longwood, FL, 32779

Attention:          Douglas Solomon

Facsimile:           +1 407 951 8640

Telephone:        +1 407 951 8640

 

30

 

 

All notices and other communications shall be deemed to have been received: (i)
if by personal delivery, on the Business Day after such delivery, and (ii) if by
an internationally recognized courier, on the fifth (5th) Business Day after the
mailing thereof.

 

Section 10.8         Severability. If any term or other provision of this
Agreement is invalid, illegal or unenforceable, all other terms and provisions
of this Agreement shall nevertheless remain in full force and effect.

 

Section 10.9         Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No assignment of this Agreement or of any
rights or obligations hereunder may be made by any of the parties hereto without
the prior written consent of each of the other parties hereto, and any attempted
assignment without obtaining such required consents shall be void and of no
force or effect; provided, that, Buyer may assign all or a portion of its rights
hereunder (including its right to purchase Shares hereunder) to any one or more
of its Affiliates and cause such Affiliates to assume all or a portion Buyer’s
obligations hereunder (including its obligation to purchase Shares hereunder),
but no such assignment and assumption shall release Buyer from any liability or
obligation under this Agreement.

 

Section 10.10         Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and hereby
made a part hereof.

 

Section 10.11         Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement; provided, that, the Buyer indemnified parties and the
Seller indemnified parties shall be third-party beneficiaries of, and shall be
entitled to enforce, the provisions of Article VIII.

 

Section 10.12         Construction; Independent Legal Advice. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any of the provisions of this Agreement.
The parties hereto acknowledge and agree that in executing this Agreement, they
have had and relied upon the recommendations of their respective attorneys, that
they have read this Agreement, understood it and executed this Agreement
voluntarily and with the full understanding of its terms and effects.

 

Section 10.13         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
effective upon execution and delivery of either manually signed or facsimile or
electronic signed signature pages.

 

[SIGNATURE PAGES FOLLOW]

 

31

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  SELLER:         A2S S.A.S.         By: /s/ Luis Álvaro Cuestas Rincón   Name:
Luis Álvaro Cuestas Rincón   Title: Legal Representative

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  SELLER:         By: /s/ Luis Álvaro Cuestas Rincón   Name: Luis Álvaro Cuestas
Rincón

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  SELLER:         By: /s/Álvaro Mauricio Cuestas Rojas   Name: Álvaro Mauricio
Cuestas Rojas

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  SELLER:         By: /s/ Sofia Cristina Cuestas Rojas   Name: Sofia Cristina
Cuestas Rojas

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  SELLER:         By: /s/ Luis Álvaro Cuestas Rincón   Name: Luis Álvaro Cuestas
Rincón on behalf of Sofia Cristina Rojas de Cuestas

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  BUYER:         ID GLOBAL SOLUTIONS CORPORATION         By: /s/ Douglas Wayne
Solomon   Name: Douglas Wayne Solomon   Title: Chairman and Chief Operating
Officer

 

 

 

 

Schedule I

Sellers

 

Sellers   A2S S.A.S.   Luis Álvaro Cuestas Rincón   Sofia Cristina Cuestas Rojas
  Álvaro Mauricio Cuestas Rojas   Sofia Rojas de Cuestas

 

 

 

 

Schedule 2.1

Shares to be Sold

 

Shareholder   Value   No. Of Shares   Participation (%)               A2S S.A.S.
  COP$2.662.000.000   133.100   80,29               Luis Álvaro Cuestas Rincón  
COP$415.560.000   20.778   12,53               Sofia Cristina Cuestas Rojas  
COP$42.400.000   2.120   1,28               Álvaro Mauricio Cuestas Rojas  
COP$192.400.000   9.620   5,80               Sofia Cristina Rojas de Cuestas  
COP$2.940.000   147   0,09               Total   COP$3.315.300.000   165.765  
100

 

 

 

 

Schedule 2.3(a)

Allocation of Shares

 

Shareholder   ID   No. of ID Global Shares   Participation (%)               A2S
S.A.S.   NIT 900.517.811-1   6.102.373.842   80,29               Luis Álvaro
Cuestas Rincón   CC 17.032.686   952.630.531   12,53               Sofia
Cristina Cuestas Rojas   CC 52.647.156   97.197.840   1,28               Álvaro
Mauricio Cuestas Rojas   CC 79.940.519   441.058.124   5,80               Sofia
Cristina Rojas de Cuestas   CC 20.606.089   6.739.662   0,09               Total
  -   7.600.000.000   100

 

 

 

 

 



Schedule 2.3(b)

Clawback Liabilities

 

 

Obligaciones de Multipay S.A. con proveedores a Marzo 2015 03-mar GASTOS  
PROVEEDOR CONCEPTO No. FACTURA FECHA DE EMISION FECHA DE PAGO Dias Emisión
Facura Dias Mora Semana 1 Semana 2 Semana 3 Semana 4   OBLIGACIONES FINANCIERAS
    02 al 8 09 al 15 16 al 22 23 al 01 109.257.031,00 BANCOLOMBIA Credito
reestructuración   01-ene 05-ene 62 58 20.469.630,00         BANCOLOMBIA Credito
reestructuración   01-feb 05-feb 32 28 20.469.630,00         MULTISOFT SAS
PRESTAMOS PAGOS NOMINA, BONOS, ARRIENDO , LOGROS,MENSAJERIA N/A 02-mar 10-abr 1
-37               68.317.771,00       OBLIGACIONES CON PARTICULARES            
                          GASTOS DE PERSONAL             74.085.100,00 MARIA
ROJAS NOMIN, BONOS, INT. CESANTIAS, ACH, LIQUIDACION STIVEN TORRES ENERO 2015
001-2015 29-ene-15 27-feb-15 34 6 50.000.000,00         PLANILLA SOI
SEGURIDAD  SOCIAL SALUD MAR PENSION FEB ene-00 2-mar-15 4-mar-15 1 -1
9.401.100,00         KIBERNUM COLOMBIA SERVICIO GESTIONADO DIC INGENIERO JULIAN
ROMERO 29 11-feb-15 12-mar-15 22 -9   1.575.000,00       KIBERNUM COLOMBIA
SERVICIO GESTIONADO ENE INGENIERO JULIAN ROMERO 30 11-feb-15 12-mar-15 22 -9  
5.250.000,00       KIBERNUM COLOMBIA SERVICIO GESTIONADO ENE INGENIERO LEINER
BEJARANO 33 24-feb-15 24-mar-15 9 -21       5.250.000,00   KIBERNUM COLOMBIA
SERVICIO GESTIONADO ENE INGENIERO JULIAN ROMERO 34 24-feb-15 24-mar-15 9 -21    
  2.310.000,00   METLIFE COLOMBIA SEGUROS DE VIDA SA POLIZA HENRY SUAREZ FEBRERO
2015 439491 2-feb-15 15-feb-15 31 18   248.400,00       RECORDAR PREVISION
EXEQUIAL TOTAL SAS PALN CORPORATIVO FEB BG166257 1-mar-15 15-mar-15 2 -12  
50.600,00       HONORARIOS             103.026.016,00 ESPERANZA TARAZONA
GONZALEZ SERVICIO DE CONSULTORIA REESTRUCTURACION PASIVO 2 19-sep-14 19-oct-14
164 134 7.411.511,00        

 

 



 

 

 

 

 

 

A2S SAS ASESORIA FINANCIERA ENE 2015 5 1-ene-15 1-ene-15 62 62 10.436.000,00    
    A2S SAS ASESORIA FINANCIERA FEB 2015 7 2-feb-15 2-mar-15 31 1 10.436.000,00
        A2S SAS ASESORIA FINANCIERA OCT- NOV Y DIC 2014   2-oct-14 2-dic-14 151
91 31.308.000,00         CONTADORES WILCHES & GOMEZ LTDA REVISORIA FISCAL NOV Y
DIC DE 2014 2249 12-dic-14 12-ene-15 81 51 787.500,00         CONTADORES WILCHES
& GOMEZ LTDA REVISORIA FISCAL ENERO 2015 2264 20-ene-15 20-feb-15 43 13
823.725,00         CONTADORES WILCHES & GOMEZ LTDA REVISORIA FISCAL FEBRERO 2015
2276 28-feb-15 28-mar-15 3 -25       823.725,00   FRANCISCO GOMEZ ZABALA
HONORAROS POR MODELO FINANCIERO 39 23-oct-14 23-nov-14 130 100 2.999.555,00    
    JORGE GARCIA HONORARIOS PROCESO UTR&T CONCILIACION 15% 1 22-dic-14 22-ene-15
71 41 38.000.000,00         ARRENDAMIENTOS             60.364.531,00 EDIFICIO
VANGUARDIA 101 ADMON MES DE MARZO 607 11837 1-mar-15 10-mar-15 2 -7   725.300,00
      EDIFICIO VANGUARDIA 101 ADMON MES DE MARZO 608 11838 1-mar-15 10-mar-15 2
-7   695.900,00       EDIFICIO VANGUARDIA 101 ADMON MES DE MARZO 608 11838
1-feb-15 10-feb-15 32 23 121.200,00         ADMINISTRACION INMOBILIARIA GOMEZ
LTDA CANON ARRENDAMIENTO MARZO 2015 OF 608 15814 1-mar-15 10-mar-15 2 -7  
3.834.079,00       ADMINISTRACION INMOBILIARIA GOMEZ LTDA CANON DE ARRENDAMIENTO
MARZO 2014 607 15816 1-mar-15 10-mar-15 2 -7   3.539.150,00       DIVEO DATA
CENTER - SIPNASIS DC S.A.S. CANON ABRIL 2014 (saldo) 3372 1-may-14 31-may-14 302
273 776.092,00         DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON MAYO 2014
3443 15-may-14 14-jun-14 288 259 4.712.249,00         DIVEO DATA CENTER -
SIPNASIS DC S.A.S. CANON JUNIO 2014 3484 4-jun-14 4-jul-14 269 239 4.722.994,00
        DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON JULIO 2014 3534 3-jul-14
2-ago-14 240 211 4.630.625,00         DIVEO DATA CENTER - SIPNASIS DC S.A.S.
CANON AGOSTO 2014 3585 4-ago-14 3-sep-14 209 180 4.664.342,00         DIVEO DATA
CENTER - SIPNASIS DC S.A.S. CANON SEPTIEMBRE 2014 3633 3-sep-14 3-sep-14 180 180
4.798.805,00         DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON OCTUBRE 2014
3677 8-oct-14 7-nov-14 145 116 4.999.479,00         DIVEO DATA CENTER - SIPNASIS
DC S.A.S. CANON NOVIEMBRE 2014 3728 6-nov-14 6-dic-14 117 87 5.112.787,00      
  DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON DICIEMBRE 2014 3776 2-dic-14
1-ene-15 91 62 5.480.289,00         DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON
ENERO 2015 3825 9-ene-15 2-feb-15 54 31 5.808.168,00        

 



 

 

 

 

 

DIVEO DATA CENTER - SIPNASIS DC S.A.S. CANON FEBRERO 2015 3863 4-feb-15 6-mar-15
29 -3 5.743.072,00         IMPUESTOS             246.428.183,00 DIAN SALDO IVA 6
BIM 212 12 12-ene-13 14-ene-13 771 769 2.296.000,00         DIAN SALDO IVA 4 BIM
212 4 7-dic-12 7-dic-12 806 806 7.460.000,00         DIAN IVA 2 BIM 2013 2
14-may-13 14-may-13 649 649 27.425.000,00         DIAN IVA 3 BIM 2013 3
11-jul-13 11-jul-13 592 592 15.880.000,00         DIAN IVA NOV- DIC 2013 6
1-ene-14 14-ene-14 422 409 59.589.183,00         SHD ICA NOV- DIC 2013 6
1-ene-14 14-ene-14 422 409 9.843.000,00         DIAN RETENCION ABRIL 2014 4
1-may-14 13-may-14 302 290 2.794.000,00         DIAN CREE ABRIL 2014 4 1-may-14
13-may-14 302 290 398.000,00         DIAN SHD INTERESES DIAN - SHD  a DICIEMBRE
31 DE 2014           63.000.000,00         DIAN RETENCION JULIO 2014 4 1-jul-14
10-jul-14 242 233 1.148.000,00         DIAN RETENCION AGOSTO 2014   1-ago-14
14-ago-14 212 199 10.901.000,00         DIAN RETENCION SEPTIEMBRE 2014  
1-sep-14 10-sep-14 182 173 4.060.000,00         DIAN RETENCION OCTUBRE 2014 10
1-oct-14 10-nov-14 152 113 7.417.000,00         SHD RETEICA SEP-OCT 2014  
1-oct-14 10-nov-14 152 113 214.000,00         SHD ICA SEP- OCT 2014   1-oct-14
10-nov-14 152 113 183.000,00         DIAN IVA NOV- DIC 2014 6 1-ene-15 15-ene-15
62 48 25.591.000,00         SHD ICA NOV- DIC 2014 6 1-ene-15 15-ene-15 62 48
5.319.000,00         DIAN RETENCIÓN ENE 2015 1 1-ene-15 15-ene-15 62 48
2.910.000,00         SEGUROS             1.898.280,00 COMERCIAL COLOMBIANA LTDA
POLIZA A TODO RIESGO- FINCA EL CHAPARRILLO ALVARO C 179497 19-feb-15 19-mar-15
14 -16     1.898.280,00     GASTOS LEGALES             3.673.100,00 CAMARA DE
COMERCIO REGISTRO ESCRITURA 2412 Y 2413 CAPITALIZACIONES P 30-dic-14 15-ene-14
63 408 3.673.100,00         SERVICIOS PUBLICOS             2.329.891,00 MOVISTAR
CONSUMO FEBRERO EC-729313280 16-may-15 20-feb-15     2.329.891,00         OTROS
SERVICIOS             5.789.435,00 SERVIMANDADOS LTDA MENSAJERIA OCTUBRE DE 2014
3764 4-nov-14 28-nov-14 119 95 1.137.756,00         SERVIMANDADOS LTDA
MENSAJERIA NOVIEMBRE DE 2014 3794 1-dic-14 1-ene-15 92 62 1.076.112,00        
SERVIMANDADOS LTDA MENSAJERIA DICIEMBRE DE 2015 3846 6-ene-15 6-feb-15 57 27
930.816,00         SERVIMANDADOS LTDA MENSAJERIA ENERO DE 2015 3886 4-feb-15
7-mar-15 29 -4 863.033,00        

 



 

 

  

 

 

ACH COLOMBIA SA SERVICIO PSE MES DE ENE 2015 7569 9-feb-15 11-mar-15 24 -8  
1.781.718,00       INFRAESTRUCTURA             91.537.111,84 LICENCIA NEXUS
Herramienta para el análisis de vulnerabilidades interno Req. 11 PCI DSS P
1-ago-13 13-ago-13 572 560 2.340.000,00       *** MICROSOFT RENOVACION ANUAL  
1-may-14 10-may-14 302 293 5.548.466,00         IQ INFORMATION QUALITY PRUEBAS
DE INTRUSION CUOTA 4 15-dic-14 20-mar-14 78 343 580.000,00         IQ
INFORMATION QUALITY 50% ANTICIPO CONTRATO PCI 1525 12-nov-14 18-nov-14 111 105
15.502.097,00         DATACENTER ADECUACION CUMPLIMIENTO PCI – HARDWARE P
1-ago-13 28-ago-13 572 545       37.018.214,84 *** DATACENTER ADECUACION
CUMPLIMIENTO PCI - SOFTWARE P 1-ago-13 28-ago-13 572 545       20.000.000,00  
MULTISOFT SAS 1 HP COMPAQ 800 G1 -CORE - MONITOR 18566 16-dic-14 16-ene-15 77 47
3.004.274,00         SPLUNK SOPORTE ANUAL MAYO 29 DE 2014 A MAYO 28 DE 2015  
16-abr-14 15-may-14 317 288 5.044.060,00         CAMARA COLOMBIANA DE COMERCIO
ELECTRONICO RENOVACION AFILIACION ANUAL 3586 17-dic-13 17-ene-14 436 406
2.500.000,00         IMPORTACIONES             90.617.445,83 CASTLES TECHNOLOGY
CO QPROX SYTECSA 130702 5-jul-13 15-ago-13 598 558 12.105.744         CASTLES
TECHNOLOGY CO BATERIAS VEGA 5000 140108 8-ene-14 8-feb-14 415 385 2.017.624,00  
      CASTLES TECHNOLOGY CO TERMINALES VEGA 5000 ( DATAFONOS POS) 14062
20-jun-14 20-jul-14 253 223 1.362.861,20         CASTLES TECHNOLOGY CO BATERIAS
COIN CR2450   10-nov-14 10-dic-14 113 83 165.192,97         BLUESTAR  LATIN
AMERICA IMPRESORAS FARGO -BANCO POPULAR 130702 10-ene-14 25-feb-14 413 368
76.152.342,77         VARIOS             26.025.345,99 FALCK SERVICES DEV.
ANTICIPO POR DESARROLLO NO HECHO N/A 31-dic-12 31-dic-12 783 783 3.655.294,00  
      SOFIA CRISTINA CUESTAS REINTEGRO LINEA EXIGIDA POR CLARO PARA TIENDA
VIRTUAL 1027208459 6-dic-14 6-ene-15 87 57 48.444,00         SUMICORP LTDA
UTENCILIOS PAPELERIA 30417 15-ene-15 15-feb-15 48 18 145.364,00        
ASOCIACION GRAFICA LTDA HOJAS MEMBRETE MULTIPAY 15672 27-ene-15 27-feb-15 36 6
317.840,00         ASOCIACION GRAFICA LTDA REIMPRESION TE¿ARJETAS MARIA DEL
PILAR B 15671 27-ene-15 27-feb-15 36 6 37.120,00         SURTISUMICOMPUTO LTDA
DVD BLUE RAY 25GB 48212 13-feb-15 12-mar-15 20 -9 185.600,00         DELL
COLOMBIA INC SERVIDOR -PE RACK 874411 24-abr-14 24-may-14 309 279 9.630.754,84  
    El proveedor empieza a generar cobro de interes por mora mayor a 90 días    
DELL COLOMBIA INC INTEL TARJETAS DE RED PARA AMPLIACION DE SERVIDORES 875558
2-may-14 1-jun-14 301 272 881.528,79       DELL COLOMBIA INC MEMORIA RAM PARA
SERVIDORES –DATACENTER 877338 21-may-14 20-jun-14 282 253 9.708.695,20      
DELL COLOMBIA INC PARTES PARA ACTUALIZACION DE SERVIDOR 878239 30-may-14
29-jun-14 273 244 1.414.705,16       TOTAL GASTOS     620.774.072,82
17.700.147,00 1.898.280,00 65.401.939,84 815.031.470,66                        
    TRM 3-mar-15 2.522,03                                                      
      705.774.439,66   RESUMEN DEUDAS VENCIDAS                     OBLIGACIONES
FINANCIERAS 109.257.031,00                     OBLIGACIONES CON PARTICULARES
0,00                     TOTAL OBLIGACIONES VENCIDAS 109.257.031,00            
                                                        RESUMEN DEUDAS CON
PROVEEDORES                     GASTOS DE PERSONAL 74.085.100,00                
    HONORARIOS 103.026.016,00                     ARRENDAMIENTOS 60.364.531,00  
                  IMPUESTOS 246.428.183,00                     SEGUROS
1.898.280,00                     GASTOS LEGALES 3.673.100,00                    
SERVICIOS PUBLICOS 2.329.891,00                     OTROS SERVICIOS 5.789.435,00
                    INFRAESTRUCTURA 91.537.111,84                    
IMPORTACIONES 90.617.445,83                     VARIOS 26.025.345,99            
        PASIVOS POS INDEMNIZACIONES LABORALES 121.388.519                    
TOTAL PROVEEDORES 827.162.959                  



 



 

 

 

 

Schedule 2.7(a)(vi)

Written Resignations of Directors and Legal Representatives

 

 

 

 

Exhibit D

Payment of Cancelled Liabilities

 

Payment of Cancelled Liabilities PROVEEDOR    CONCEPTO   No. DE
OBLIGACION   FECHA
INICIO   FECHA
FINAL   CAPITAL
INICIAL   INTERES
PACTADO   K + i   FECHA
DE
PAGO   TASA
(%)   SALDO A LA
FECHA
CAPITAL MAS
INTERESES   INTERESES   SALDO A LA
FECHA
CAPITAL                                                   PARTICULARES          
                                      LOGROS FACTORING S.A.   NEGOCIACION FACT,.
485 VISA Y UTR&T   369   2013-12-28   2013-03-28   $150.000.000,00  
$6.633.754,00   $156.633.754,00   26       $150.000.000,00   $0,00  
$150.000.000,00                                                   INVERLUNA Y
CIA S EN C A   PRESTAMO PARA PAGO A PROVEEDORES Y NOMINA   N/A   2013-10-26  
2013-12-26   $350.000.000,00   $10.561.250,01   $360.561.250,01   26   12,07  
$350.000.000,00   $0,00   $350.000.000,00                                      
            TOTALES  OBLIGACIONES PARTICULARES   $874.699.019,00  
$36.186.506,01   $910.885.525,01           $500.000.000,00   $0,00  
$500.000.000,00                                                                
                                    ACCIONISTAS                                
                A2S S.A.S.   PRESTAMO   N/A   2014-06-30   2019-07-02  
764.156.604,47   426.341.163,40   1.190.497.767,87           $764.156.604,47  
0,00   764.156.604,47                                                  
TOTALES  OBLIGACIONES CON ACCIONISTAS   $764.156.604,47   $426.341.163,40  
$1.190.497.767,87           $764.156.604,47   $0,00   $764.156.604,47          
                                        TOTALES  OBLIGACIONES FINANCIERAS  Y CON
PARTICULARES   $2.384.273.179,28   $380.267.942,50   $2.690.555.658,16          
$1.264.156.604,47   $0,00   $1.264.156.604,47

 

 

 

 

Schedule 7.1(c)

Payment of Cancelled Liabilities

 

 

 

 

 

 

SELLERS DISCLOSURE SCHEDULE

 

SHARE PURCHASE AGREEMENT

 

by and among

 

ID GLOBAL SOLUTIONS CORPORATION

 

And

 

A2S S.A.S.

 

LUIS ALVARO CUESTAS RINCON

 

ALVARO MAURICIO CUESTAS ROJAS

 

SOFIA CRISTINA CUESTAS ROJAS

 

SOFIA CRISTINA ROJAS DE CUESTAS

 

Dated as of March 6, 2015

 

 

 

 

 

 

This Sellers disclosure schedule (the “Sellers Disclosure Schedule”) has been
prepared and delivered in connection with the Share Purchase Agreement, dated as
of March 6, 2015 (the “Agreement”), by and among ID Global Solutions
Corporation, a corporation organized under the laws of Delaware (“Buyer”) and
A2A S.A.S., a simplified stock corporation (sociedad por acciones simplificada)
(“A2S”), Luis Alvaro Cuestas Rincon (“Luis”), Alvaro Mauricio Cuestas Rojas
(“Alvaro”), Sofia Cristina Cuestas Rojas (“Sofia Cristina Cuestas”), Sofia
Cristina Rojas De Cuestas (“Sofia Cristina Rojas” and together with A2S, Luis,
Alvaro, Sofia Cristina Cuestas, Sofia Cristina Rojas, “Sellers”, and
individually, a “Seller”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Agreement.

 

Sellers Disclosure Schedule is qualified in its entirety by reference to
specific provisions of the Agreement, and is not intended to constitute, and
shall not be construed as constituting, or expanding the scope of, any
representation, warranty, covenant or agreement of the Sellers. Titles and
headings used herein, other than references to the Sections of the Agreement to
which disclosed matters relate, shall not in any manner affect the construction
of this Sellers Disclosure Schedule.

 

 

 

 

Schedule 4.5(a) – Financial Statements

 

[to be filed by amendment]

 

 

 

 

Schedule 4.6 (Permitted Liabilities)

 

Lender  Description  Obligation
Number   Date  Expiration
Date  Principal
Amount (COP$)   Interests   Principal +
Interests (COPS)   Date of
Payment   Interest rate  Balance as of March
4, 2015 (Principal +
Interests)
(COPS)   Balance as of
March 4, 2015
(Interests)
(COPS)   Balance as of
March 4, 2015
(Principal)
(COPS)  BANCO DE
BOGOTA  Mortgage-secured loan.
Collateral: Mr.
Alvaro
Cuestas'
country house
in Villa de Leyva   0025501567   16/09/2014  16/09/2014  $460.000.000,00  
$0,00   $460.000.000,00    16   15.47% EA
/ DTF +11  $587.498.585,20   $127.498.585,20   $460.000.000,00  BANCOLOMBIA 
Bancolombia loan obligations restructuring 2011 and  2012   6990082086  
30/12/2012-  30/12/2015  $640.176.076,00   $0,00   $640.176.076,00    5   15,11%
NA - 1,26% M.V.  $266.511.466,00   $53.119.438,00   $213.392.028,00  Total   
$1.100.176.076,00   $0,00   $1.100.176.076,00           $854.010.051,20  
$180.618.023,20   $673.392.028,00 

 

 

 

 

Schedule 4.7(a) Tax Returns

 

None.

 

 

 

 

Schedule 4.7(b) Tax Returns which remain open

 

 

 

 

Schedule 4.7(c) (Tax Withholdings)

 

Creditor  Description  Invoice
No.   Issuance
Date  Payment
Date  Number
of days in
default   Tax Amount
(COP$)  TAXES             DIAN  RETENCION ABRIL 2014   4   1-may-14  13-may-14 
 290    2.794.000,00  DIAN  RETENCION JULIO 2014   4   1-jul-14  10-jul-14 
 233    1.148.000,00  DIAN  RETENCION AGOSTO 2014   8   1-ago-14  14-ago-14 
 199    10.901.000,00  DIAN  RETENCION SEPTIEMBRE 2014   9   1-sep-14 
10-sep-14   173    4.060.000,00  DIAN  RETENCION OCTUBRE 2014   10   1-oct-14 
10-nov-14   113    7.417.000,00  SHD  RETEICA SEP-OCT 2014   5   1-oct-14 
10-nov-14   113    214.000,00  DIAN  RETENCIÓN ENE 2015   1   1-ene-15 
15-ene-15   48    2.910.000,00  TAXES PAYABLE     29.444.000,00 

 

 

 

 

Schedule 4.7(h) (Payment of Taxes)

 

Creditor  Description  Invoice No.   Issuance Date  Payment Date  Number of
days in default   Tax Amount
(COP$)  TAXES             DIAN  SALDO IVA 6 BIM 212   12   12-ene-13  14-ene-13 
 769    2.296.000,00  DIAN  SALDO IVA 4 BIM 212   4   7-dic-12  7-dic-12   806  
 7.460.000,00  DIAN  IVA 2 BIM 2013   2   14-may-13  14-may-13   649  
 27.425.000,00  DIAN  IVA 3 BIM 2013   3   11-jul-13  11-jul-13   592  
 15.880.000,00  DIAN  IVA NOV- DIC 2013   6   1-ene-14  14-ene-14   409  
 59.589.183,00  SHD  ICA NOV- DIC 2013   6   1-ene-14  14-ene-14   409  
 9.843.000,00  DIAN  CREE ABRIL 2014   4   1-may-14  13-may-14   290  
 398.000,00  SHD  ICA SEP- OCT 2014   6   1-oct-14  10-nov-14   113  
 183.000,00  DIAN  IVA NOV- DIC 2014   6   1-ene-15  15-ene-15   48  
 25.591.000,00  SHD  ICA NOV- DIC 2014   6   1-ene-15  15-ene-15   48  
 5.319.000,00  DIAN SHD  INTERESES DIAN - SHD  a DICIEMBRE 31 DE 2014         
         63.000.000,00  TAXES PAYABLE    216.984.183,00 

 

 

 

 

Schedule 4.9 (Company Leases)

 

Nº   Lessee   Lessor   City   Address   Starting date   Monthly rent
as of the
staring date
(COP$)   Termination
Date   Renewal
Conditions   Use of facilities                                       1  
Multipay S.A.   Administración Inmobiliria Gómez Ltda   BOGOTA D.C   Av 15 No.
100- 69 .Office 607   01/04/2010   2.600.000 + administration fee   30/03/2011  
Automatic Renewal, subject to the agreement on the increases of the monthly rent
  Corporate Office in Bogotá                                       2   Multipay
S.A.   Administración Inmobiliria Gómez Ltda   BOGOTA D.C   Av 15 No. 100- 69
.Office 608   01/08/2013   3.410.519 + administration fee   31/03/2014  
Automatic Renewal, subject to the agreement on the increases of the monthly rent
  Corporate Office in Bogotá                                       3*   Multipay
S.A.   Diveo Data Center Ltda (Diveo)   BOGOTA D.C    Diveo data center  
26/02/2010   Subject to the terms and conditions of the  services orders  
Subject to the term and conditions of the services orders   Automatic Renewal,
subject to the term and conditions of the services orders   Equipment storage
agreement

 

 

 

 

Schedule 4.10 (a) (Material Contracts)

 

Nº   Document Name   Description   Estimated value
(COP$ unless
otherwise
provided)   Execution
date   Term 1   Service
agreement No.
150 between
Servicios Postales
Nacionales S.A.
and Multipay
S.A.   Service agreement pursuant to which Multipay leases a technological
platform to support the operation of financial services.   $589.647.430  
September 1, 2014   Fifteen (15) months 2   Support, maintenance and development
agreement of virtual platform between Findeter and Multipay S.A. (No.
999-02-214-2013)   Service agreement pursuant to which Multipay renders support,
maintenance and development services to Findeter’s mobile software.   No
information available   January 24, 2014   No information available 3  
Servicing agreement between Multipay S.A. and Financiera América S.A.   Service
agreement by and between Multipay S.A. and Financiera América S.A. pursuant to
which Multipay S.A. renders services regarding de implementation and operation
of Mobile Banking services.   $15.000.000 + $2.850.000 monthly fee   October 16,
2012   Thirty six (36) months (Renewable) 4   Servicing agreement between
Multipay S.A. and Financiera América S.A.   Service agreement by and between
Multipay S.A. and Financiera América S.A. pursuant to which Multipay S.A.
renders services regarding de implementation of Mobile Banking services.  
$2.800.000   April 4, 2012   Twelve (12) months (Renewable) 5   Purchase of
software license agreement between Multipay S.A. and A2S S.A.S.   Purchase of
software licenses of Tranxa Software Transactional Monitor – Switch Psp and
Mobile Banking and Mobile Sale softwares.   $553.000.000   December 26, 2013  
N/A 6   Purchase of software license agreement between Multipay S.A. and
Credibanco   Purchase of software licenses of 3 Tranxa Software Transactional
Monitor – Switch Psp.   USD$153.489,60   June 15, 2012   N/A 7   Purchase of
software license agreement between Multipay S.A. and Carvajal Tecnología y
Servicios S.A.S.   Purchase of software licenses of CB Móviles.   USD$249.216  
March 7, 2013   N/A 8   Purchase of software license agreement between Multipay
S.A. and Dineromovil S.A.S.   Purchase of software licenses for Mobile Payments.
  $230.000.000   May 16, 2014   N/A

 

 

 

 

Schedule 4.11 (a) (Intellectual Property)

 

    SOFTWARE   FILING DATE   REGISTRATION
DATE   COMPANY  1   CORE PARA TERMINALES VEGA 9000 V .1   14-dic-10   11-ene-11
  MULTIPOS S.A. 2   CORE PARA TERMINALES VEGA 7000 V .1   14-dic-10   11-ene-11
  MULTIPOS S.A. 3   APLICACIÓN PARA RECARGA DE PRODUCTOS PREPAGO EN TERMINALIPA
280 CON TARJETAS CONTACTLESS V.1   10-dic-10   11-ene-11   MULTIPOS S.A. 4   PVL
PROVEEDURIA VIRTUAL LOGISTICA V.1   10-dic-10   11-ene-11   MULTIPOS S.A. 5  
APLICACIÓN PARA VENTA DE PINES EN TERMINALES CASTLES VEGA 7000   10-dic-10  
11-ene-11   MULTIPOS S.A. 6   APLICACIÓN PARA LOTERIAS JUEGOS Y VENTAS  
10-dic-10   11-ene-11   MULTIPOS S.A. 7   APLICACIÓN PARA CONTROL DE ACCESO
(TERMINAL Y WEB) CON TARJETAS MIFARE V.1   10-dic-10   11-ene-11   MULTIPOS S.A.
8   APLICACIÓN PARA LA GESTION DE INFRACCIONES DE TRANSITO ENLA TERMINAL IPA 280
V.1   10-dic-10   11-ene-11   MULTIPOS S.A. 9   SOLUCION PSP KIOSKO V.1  
13-dic-10   11-ene-11   MULTIPOS S.A. 10   SOFTWARE PARA BANCARIZACION V.1  
13-dic-10   11-ene-11   MULTIPOS S.A. 11   SOFTWARE PARA INSERCION DE LLAVES
PARA TERMINALES CASTLE V.1   13-dic-10   11-ene-11   MULTIPOS S.A. 12   PASARELA
DE PAGOS VIRTUALES V 2.0   26-jul-10   10-ago-10   MULTIPAY S.A. 13   PREPAGO
VIRTUAL   24-ene-11   03-feb-11   MULTIPAY S.A. 14   PSP RECAUDO VIRTUAL VERSION
1.0.0   24-ene-11   03-feb-11   MULTIPAY S.A. 15   PAGOS MOVILES   10-dic-10  
11-ene-11   MULTIPAY S.A. 16   TRX MONITOR POS MONITOR   10-dic-10   11-ene-11  
MULTIPAY S.A. 17   SWITCH TRANSACCIONAL   10-dic-10   11-ene-11   MULTIPAY S.A.
18   ALERTAS   10-dic-10   11-ene-11   MULTIPAY S.A. 19   PAGO EVENTOS  
10-dic-10   11-ene-11   MULTIPAY S.A. 20   SOLUCIONES FINANCIERAS MOVILESW
MULTIPAY BANCA MOVIL Y CORRESPONSAL BANCARIO MOVIL   21-feb-13   01-abr-13  
MULTIPAY S.A. 21   GIROS VERSION 1.0.0   27-dic-13   12-feb-14   MULTIPAY S.A.
22   TRX MONITOR POS MONITOR VERSION 2.0.0   27-dic-13   12-feb-14   MULTIPAY
S.A. 23   PASARELA DE PAGOS VIRTUALES V 3.0   27-dic-13   12-feb-14   MULTIPAY
S.A. 24   PSP RECAUDO VIRTUAL VERSION 3.0.0   27-dic-13   12-feb-14   MULTIPAY
S.A. 25   CORE PARA TERMINALES VEGA 5000   27-dic-13   12-feb-14   MULTIPAY S.A.
26   APLICACIÓN VENTA MOVIL VERSION 1.0.0   27-dic-13   12-feb-14   MULTIPAY
S.A. 27   APLICACIÓN VENTA DE TIQUETES POR POS VERSION 1.0.0   27-dic-13  
12-feb-14   MULTIPAY S.A. 28   SOLUCIONES FINANCIERAS CORRESPONSAL BANCARIO
MULTIBANCA   27-dic-13   12-feb-14   MULTIPAY S.A.

 

 

 

 

Schedule 4.12 (Actions)

 

None

 

 

 

 

Schedule 4.13(Costumers)

 

[omitted as confidential]

 

 

 

 

Schedule 4.15 (Compliance with Laws)

 

None

 

 

 

 

Schedule 4.16 (Absence of Certain Developments)

 

None

 

 

 

 

Schedule 4.18 (a) (Labor Matters)

 

[omitted as confidential]

 

Schedule 4.18 (e) (Compliance with Labor Matters)

 

None

 

 

 

 

Schedule 4.19 (Insurance)

 

No.   Number   Insurance
name   Coverage // Object   Covered Risk   Broker and Insurer
data   Insured party   Beneficiary   Total
Coverage
(COP$)   Issuance
Date   Expiration
Date   Premium
(VAT
included)
(COP$) 1     21461   SOLUCIONES PYME RSA   Bogotá:   Av. 15 No. 100-69   Fire
Risk Transportation Electronic Equipment Theft with violence,

Global and commercial management

Liability   Broker: Comercial Colombiana Ltda.

Insurer: Royal Sun Alliance   Multipay S.A   Multipay S.A       $651.000.001  
06/02/2015   06/02/2016   $2.314.314

 

 

 

 

Exhibit A

Closing Certificate of the Sellers

 

 

 

 

CLOSING CERTIFICATE OF THE SELLERS

 

Closing Date:_______________

 

Reference is hereby made to that certain Share Purchase Agreement (the
“Agreement”), dated as of the date hereof, entered by and among A2S S.A.S., Luis
Álvaro Cuestas Rincón, Álvaro Mauricio Cuestas Rojas, Sofia Cristina Cuestas
Rojas, Sofia Cristina Rojas de Cuestas (altogether, the “Sellers”) and ID Global
Solutions Corporation (the “Buyer”). Capitalized terms used but no defined
herein shall have the meaning set forth in the Agreement.

 

The undersigned certify that they are authorized to execute and deliver this
certificate pursuant to Section 7.01(d) of the Agreement, and further certify
that (i) the representations and warranties set forth in Article III and Article
IV of the Agreement shall be true and correct in all material respects as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except to the extent expressly made as of a specified date, in which case
as of such specified date), (ii) each Seller shall have performed and complied
in all material respects with all of the undertakings and obligations required
by the Agreement to be performed or complied with by such Seller prior to or on
the Closing Date, and (iii) the Sellers shall have caused the Company to
transfer out or pay the Cancelled Liabilities.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Closing Certificate of the Sellers has been duly
executed and delivered by the Sellers, as of the date first above written.

 

SELLERS

 

    A2S S.A.S.   By: [●]   Title: Legal Representative  

 

    Luis Álvaro Cuestas Rincón  

 

    Álvaro Mauricio Cuestas Rojas  

 

    Sofia Cristina Cuestas Rojas  

 

    Sofia Cristina Rojas de Cuestas  

 

 

 

 

Exhibit B

Closing Certificate of the Buyers

 

 

 

 

CLOSING CERTIFICATE OF THE BUYER

 

March 5, 2015

 

Reference is hereby made to that certain Share Purchase Agreement (the
“Agreement”), dated as of the date hereof, entered by and among A2S S.A.S., Luis
Álvaro Cuestas Rincón, Álvaro Mauricio Cuestas Rojas, Sofia Cristina Cuestas
Rojas, Sofia Cristina Rojas de Cuestas (altogether, the “Sellers”) and ID Global
Solutions Corporation (the “Buyer”). Capitalized terms used but no defined
herein shall have the meaning set forth in the Agreement.

 

The undersigned certifies that he is a duly appointed Legal Representative of
the Buyer, and that, as such, is authorized to execute and deliver this
certificate pursuant to Section 7.02(c) of the Agreement in the name and on
behalf of the Buyer, and further certifies that (i) the representations and
warranties of Buyer set forth in Article V of the Agreement shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date (except to the extent
expressly made as of a specified date, in which case as of such specified date),
and (ii) the Buyer shall have performed and complied in all material respects
with all of the undertakings and agreements required by the Agreement to be
performed or complied with by Buyer prior to or on the Closing Date.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Closing Certificate of the Buyer has been duly executed
and delivered by the Buyer’s Legal Representative, duly authorized by the Buyer,
as of the date first above written.

 

BUYER           ID GLOBAL SOLUTIONS CORPORATION   By: [●]   Title: Legal
Representative  

 

 

 

 

Exhibit C

Bylaws

 

 

 

 

Acta No. 9

Asamblea Extraordinaria de Accionistas

A2S S.A.S.

NIT. 900.517.811-1

 

En Bogotá, D.C. a los dos (02) días del mes de marzo del año Dos mil quince
(2015) siendo las 7:00 a.m. se reunieron en las instalaciones de A2S S.A.S., en
la avenida carrera 15 No. 100-69 oficina 607, sin mediar previa convocatoria por
hallarse representada la totalidad de las cuotas sociales, de acuerdo con lo
establecido en el artículo 182 del Código de Comercio.

 

Accionista  Representado
Por  Acciones   Participación %  LUIS ALVARO CUESTAS RINCON  El mismo 
 137,475,000    62% SOFIA CRISTINA CUESTAS ROJAS  El mismo   41,975,000    19%
ALVARO MAURICIO CUESTAS ROJAS  El mismo   41,975,000    19% Suma    
 221,425,000    100%

 

A continuación la asamblea aprobó el siguiente orden del día:

 

Orden del día:

 

Verificación del quórum.

Elección de Presidente y Secretario de la reunión.

Aprobación Proyecto Venta de Acciones.

Lectura y aprobación del Acta de la reunión.

 

1. Verificación de quórum.

 

El Presidente, informó que se encontraban representadas en esta reunión
221.425.000 acciones de un total de 221.425.000 que integran el capital suscrito
y pagado de la compañía, y que, en consecuencia los presentes podían
constituirse en asamblea con capacidad para deliberar y tomar decisiones. Del
total de acciones representadas en la asamblea, las 221.425.000 correspondieron
a accionistas presentes en la asamblea.

 

 

 

 

2. Elección de Presidente y secretario de la asamblea.

 

Por unanimidad fueron elegidos el señor Luis Alvaro Cuestas, como presidente y
al señor Alvaro Mauricio Cuestas Rojas como secretario.

 

3. Aprobación Proyecto de Venta de Acciones.

El presidente de la reunión, solicita a autorización a la asamblea General de
Accionistas para vender el ciento por ciento de las acciones que la sociedad
posee en la compañía Multipay S.A., las cuales equivalen a ciento treinta y tres
mil cien (133.100) acciones de valor unitario de veinte mil ($20.000) pesos
moneda legal cada una, representativas del 80.29% del capital social de la
sociedad, a la empresa ID GLOBAL SOLUTIONS CORPORATION, de Estados Unidos
conforme a los términos establecidos en el borrador de contrato de compraventa
que se anexa.

 

Acto seguido, el Presidente dio lectura al proyecto de venta de acciones, para
lo cual fue presentada la siguiente proposición:

 

La Asamblea de Accionistas de A2S S.A.S., en ejercicio de sus funciones legales
y estatutarias, acuerda vender las ciento treinta y tres mil cien (133.100)
acciones de valor unitario veinte mil ($20.000) pesos moneda legal cada una que
la sociedad posee en la sociedad Multipay S.A. a la empresa ID GLOBAL SOLUTIONS
CORPORATION, de Estados Unidos conforme a los términos establecidos en el
borrador de contrato de compraventa que se presentó.

 

Propuesta que fue aprobada por el 100% de los asistentes que representan el 100%
de las acciones.

 

4. Lectura y aprobación del acta de la reunión.

 

El Secretario dio lectura a la presente acta, la cual fue aprobada por los
presentes.

 

Habiéndose agotado el orden del día y no habiendo otro asunto que tratar, el
Presidente de la asamblea levantó la sesión siendo la 8:00 a.m.

 

Luis Alvaro Cuestas, presidente.   Firma:  

 

Alvaro Mauricio Cuestas, secretario.   Firma:  

 

 

 

 

Exhibit D

Payment of Cancelled Liabilities

 

Payment of Cancelled Liabilities PROVEEDOR  CONCEPTO  No. DE
OBLIGACION   FECHA
INICIO   FECHA
FINAL   CAPITAL
INICIAL   INTERES
PACTADO   K + i   FECHA
DE
PAGO   TASA
(%)   SALDO A LA
FECHA
CAPITAL MAS
INTERESES   INTERESES   SALDO A LA
FECHA
CAPITAL                                                   PARTICULARES         
                                                 LOGROS FACTORING S.A. 
NEGOCIACION FACT,. 485 VISA Y UTR&T   369    2013-12-28    2013-03-28  
$150.000.000,00   $6.633.754,00   $156.633.754,00    26        $150.000.000,00  
$0,00   $150.000.000,00                                                         
    INVERLUNA Y CIA S EN C A  PRESTAMO PARA PAGO A PROVEEDORES Y NOMINA   N/A  
 2013-10-26    2013-12-26   $350.000.000,00   $10.561.250,01   $360.561.250,01  
 26    12,07   $350.000.000,00   $0,00   $350.000.000,00                      
                                       TOTALES  OBLIGACIONES PARTICULARES  
$874.699.019,00   $36.186.506,01   $910.885.525,01             $500.000.000,00  
$0,00   $500.000.000,00                                                         
    ACCIONISTAS                                                           A2S
S.A.S.  PRESTAMO   N/A    2014-06-30    2019-07-02    764.156.604,47  
 426.341.163,40    1.190.497.767,87             $764.156.604,47    0,00  
 764.156.604,47                                                             
TOTALES OBLIGACIONES CON ACCIONISTAS   $764.156.604,47   $426.341.163,40  
$1.190.497.767,87             $764.156.604,47   $0,00   $764.156.604,47       
                                                      TOTALES  OBLIGACIONES
FINANCIERAS  Y CON PARTICULARES   $2.384.273.179,28   $380.267.942,50  
$2.690.555.658,16             $1.264.156.604,47   $0,00   $1.264.156.604,47 

 

 

 